Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 1 of 70

. 3
sir so .
l son doran §

United States Bankruptcy Court for the:

NOR'I`HERN District of OKLAHOMA

¢-.:r
r:)
r.a
m
I’b
70
.l'.""
d
3
(:
l'\J

 
   
   

f Case number lirkm>wn)z d Cp;:;;ot; are filing under: HIE!_{SAEL` L -\:
-' . . ,L :z
g §::::::1; NDRTH£!::: u;_

Echaprer 13 a Chec|< if this is an
amended filing

 

Ofiicial Form 101
Voluntary Petition for individuals Filing for Bankruptcy iam

The bankruptcy forms use you and Debtor 1` to refer to a debtor filing alone. A married couple may file a bankruptcy case together_called a
joint case-and in joint cases, these forms use you to ask for information from both debtors_ For examp|e, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

 

Be as complete and accurate as possibie. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet lo this forrn. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify ¥ourself

l
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on your Ke"y
government-issued picture

 

 

identification (for example. Fi"st name Fi'st name

your driver's license or An"

passpor‘t). Midd!e name Middie name
Nichols

 

Bring your picture
identiiication to your meeting LaSt name '-35* name
with the trustee

 

 

 

 

 

 

 

 

Sufhx (Sr., Jr., iil l|i) Sufl‘ix {Sr., Jr.. il. iii)
2. All other names you Kc"y
have used in the last 8 Fi,st name 7 Fi;st name
years Ann
[nc|ude your married or Middl€ name Middle i'lE|'i'lE
maiden names. Wil|is
Last name Last name
First name Firsl name
Midd|e name Middle name
Last name Lasi name
3. Only the last 4 digits of
your Social Security XXX _ XX _ M _ _ _ xxx - xx - _ _ __ _
number or federal oR OR
individual Taxpayer 9
identification number 9 xx _ XX ____ _ _ _ XX _ XX __ _ _ _
(|TlN)

 

Ofi'lcial Fom~r 101 Volurrtary Petition for individuals Filing for Bankruptcy page 1

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 2 of 70

 

 

 

Debtor 1 Kelly Ann Nichols Case number umwa
First Namo Midd\u Namo Last Nsrrie
About Debtor 1: About Debtor 2 (Spouse only in a Joint Case):

4. Any business names
and Employer
identification Numbers
(E|N) you have used in
the last 8 years

include trade names and
doing business as names

i have not used any business names or EiNs.

n | have not used any business names or EiNs.

 

Business name

Busiriess name

 

Business name

Business name

 

 

M H _
§ B_________ EN'_____'_'___
l z
5. Where you live if Debtor 2 lives at a different address:
11125 S Nandina Ave
Number Street Number Street
Jenks OK 74037
City Staie ZlP Code thy State ZlP Code
Tulsa
County County

 

 

 

 

 

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

this district to file for
bankruptcy

 

Official Form 101

a 0ver the last 180 days before filing this petition,
l have tived in this district longer than in any
other district.

m | have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voiuntary Petition for individuals Fiting for Bankruptcy

11125 S Nandina Ave

Number Street Number Street

P.O. Box P.O. Bo)<

Jerrks OK 74037

city stare ziP code Ciry stare zlP code
6. Why you are choosing Check one: Check one:

a 0ver the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

l:l l have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

 

Debtor 1

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 3 of 70

Kelly Ann

First Namo

Midldla NRmn

Nichols

Last Namo

Case number (rrkmwni

m Tell the Court About Your Bankruptcy Case

 

7. The chapter of the

Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

Chapter 7
l:l Chapter 11
n Chapter 12
l:l:l:lChapter 13

 

8. How you will pay the fee

-l will pay the entire fee when i file my petition. Please check with the clerk’s ofnce in your
local court for more details about how you may pay. Typicaily, if you are paying the fee
yourseif, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your behaif, your attorney may pay with a credit card or check
with a pre-printed address.

n | need to pay the fee in installments. if you choose this option, sign and attach the
Application for lndividuais to Pay The Filing Fee in Installments (Ofticiai Form 103A).

@| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By iaw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the omcia| poverty line that applies to your family size and you are unable to
pay the fee in installments). |f you choose this option, you must fill out the Applicati`on to Have the
Chapter 7 Filing Fee Waived (Ofticia| Form 103B) and file it with your petition.

 

9. Have you filed for

-No

 

 

 

 

 

 

 

 

 

bankruptcy within the
last 8 years? l:lYes- DiSlrin When MM/ DD,YY¥Y Case number
District When Case number
MM/ co /YYYY
Distrtct When Case number
MM/ DDleYY
10. Are any bankruptcy -No
cases pending or being
filed by a spouse who is -Ye$- neble Retafivnship to you
not filmg th's ca_se W'th |Jistrict When Case numberl if known
you, or by a busrness MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number. if known
MM l DD lYYYY
11- D° _y°u rent your Na. coronne12.
res'dence? Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence? '

Official Form 101

-No. Go to line 12.
-Yes. Fili out Initial Statement About an Eviction JudgmentAgainst You (Form 101A) and tile it with
this bankruptcy petition.

Voiuntary Petition for individuals Filing for Bankruptcy page 3

Debtor 1

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19

Kelly Ann

Fll!i Namo

Mlddlo Name

Nichols Case number ¢in¢mwn)

Last Name

Report About Any Busirresses You Own as a Sole Proprietor

12. Are you a sole proprietor -No_ Gg 10 Pan 4.

13.

of any fuil- or part-time
business?

A sole proprietorship is a
business you operate as an
individua|, and is not a
separate legal entity such as
a corporation. partnership. or
LLC.

if you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101(510).

-Yes. Name and location of business

Page 4 of 70

 

Name of business il any

 

Number Street

 

 

city stare ziP code

Check the appropriate box to describe your business:

-i-ieairh care eusiness (as cleaned in 11 u.s.c. § 101(27A))
-Sing|e Asset Reai Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

commodity eroer (as earned in 11 u.s.c. § 101(6))

None of the above

if you are filing under Chapter 11 , the court must know whether you are a small business debtor so that it
can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations. cash-flow statement and federal income tax return or if

any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(5).

a No. i am not filing under Chapter 11,

n No. l am filing under Chapter 11, but | am NOT a small business debtor according to the definition in

the Bankruptcy Code.

l:l Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the

Bankruptcy Code.

m Report lf You Ov\m or Have Any Hazardous Property or Any Property That Naeds lmmediate Attention

14. Do you own or have any

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

a No
Ei Yes. what is the hazard?

 

 

lt' immediate attention is needed. why is it needed?

 

 

Where is the property?

 

 

 

Number Street
City State ZlP Code
page 4

Voiuntary Petition for individuals Filing for Bankruptcy

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 5 of 70

Debtor 1 Kelly Ann

Fhl Name Middlo Name

Nichois
Lnst Name

Case number mmi

w Expiain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a brieth about credit
counseling before you iie for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to tile.

lf you tile anyway. the court
can dismiss your case, you
will lose whatever filing fee
you paid. and your creditors
can begin collection activities
again.

thcial Form 101

Ahout Debtor 1:

You must check one.'

al received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certihcate and the payment
plan, if any, that you developed with the agency.

cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you tile this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

cl l certify that l asked for credit counseling
services from an approved agency. but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcyl and what exigent circumstances
required you to file this case.

¥our case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankmptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you iie.
¥ou must file a certificate from the approved
agency. along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 150-day deadline is granted
only for cause and is limited to a maximum of 15

days.

n l am not required to receive a briefing about
credit counseling because of:

n incapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about iinances.

El Disabiiity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

n Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counselingl you must tile a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

g l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency.

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

cl l certify that l asked for credit counseling
services from an approved agencyl but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirementl attach a separate sheet explaining
what efforts you made to obtain the briehng, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed it the court is
dissatis§ed with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you tile.
You must tile a certificate from the approved
agency. along with a copy of the payment plan you
developed, if any. |f you do not do so, your case
may be dismissed.

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about
credit counseling because of:

n lncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

El oisabiiity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

cl Active duty. | am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 6 of 70

 

f

 

 

 

 

Certit`lcate Number: 14751-OKN-CC-032422418

||l|||||||l||||||||||l[!l||||l|||||||l|||||||||||l|||||l|||||||||||

5 l -O KN-CC-0324224l 8

QERTIFICATE 01 CouNSELING

I CERTIFY that on March 11, 2019, at 10:28 o'clock AM PDT, KELLY A

NICHOLS received from §O§ BK Class Inc., an agency approved pursuant to 11
U.S.C. § 111 to provide credit counseling in the Northern District of Oklahoma,
an individual [or group] briefing that complied With the provisions of ll U.S.C.

§§ 109(h) and 111.

A debt repayment plan was not prepared If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by intemet.

Date: March 11, 2019 By: /s/AMEY AIONO
Name: AMEY AIONO

Title: Certifled Credit Counselor

* Individuals who wish to file a bankruptcy case under title ll of the United States Bankruptcy
Code are required to tile with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 7 of 70

Debtor 1 Kelly Ann Nichols
Fltst Name Mlddla Name i.ast Name

 

m Answer These Quest|ons for Reportlng Purposes

16. What kind of debts do
you have?

Case number illan

16a. Are your debts primarily consumer debts? Consumer debts are denned in 11 U.S.C. § 101(8)
as "incurred by arl individual primarily for a personal, family, or household purpose.”

Ei No. Go to line 16b.
E_l¥es. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

lai No. Go to line 160.
@ Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

@ No. l am not filing under Chapter 7. Go to line 18.

Do you estimate that after Yes. l am liling under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Part 7: Sign Below

For you

Official Form 101

@ No
n Yes

-1-49
50-99
loo-199
200-999

121 $0-$50,000
@50,001-$100,000
-$100,001-$500.000
[Ei'}ssoo.om-$l million

l:El:lso-$so,ooo
l$so,ool-$ioo.ooo
l]$1oo,oo1-$500.000
lg]ssoo,ooi-$l million

El 1,000-5.000
g 5,001-10,000

E10,0o1-25,000

-$1,000,001-$10 million

%10,000,001-$50 million
50,000,001-$100 million

-$100,000,001-$500 million

-$1,000,001-$10 million
l$lo,ooo,ool-$so million
l$50,000.001~$100 million
Elsloo,ooo,ool-ssoo million

ii i25,001-50,000

@50,001-100,000

EMore than 100,000

El $500,000,001-$1 billion

l] $1.000.000.001-$10 billion
El $10.000,000,001-$50 billion
n More than $50 billion

El $500.000,001-$1 billion

El $1.000,000,001-$10 billion
0 slo,ooo,ooo,ool-$so billion
El lvloro loan 350 billion

l have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

lt l have chosen to file under Chapter 7, | am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed

under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is nolan attorney to help me t`ll| out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code. specified in this petition,

l understand making a false statement concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in nes up to $250,000. or imprisonment for up to 20 years, or both.

 

Executed on

MM lDD IYYYY

Voluntary Petltion for individuals Filing for Bankruptcy

X

 

Executed on ____
MMI DD lYYYY

Signature of Debtor 2

page 6

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 8 of 70

Debtor 1 Kelly Allll Ni€hol$ Case number (lrlmown)
Firsl N.'imo Middla Name last Name

.l. ..,,` . _ .,_.. …,, _.`..._.. l _.

, l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
F°r your att°mey' 'f you are to proceed under Chapter 7, 11l 12. or 13 of title 11, United States Code. and have explained the relief
represented by one available under each chapter for which the person is eligible. l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
lf you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect
by an attomey, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attomey for Debtor MM l DD /YYYY
Printed name
Finn name
Number Street
Cily State ZlP Code
Contact phone Email address
Bar number State

 

Official Form 101 Voluntary Petltlon for lndividuais Filing for Bankruptcy page 7

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 9 of 70

 

 

 

Debtor 1 Kelly Anl'l Nichols Case number (i/lmownl

F|rst Name Middla Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court. but you
bankruptcy Wifhouf an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

|f you are represented by
an an°mey' you do not To be successfu|, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page_ technical, and a mistake or inaction may affect your rights. For exampie, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case tmstee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy. you must list that debt
in your schedules |f you do not list a debt, the debt may not be discharged. |f you do not list
property or properly claim it as exempt, you may not be able to keep the property, The judge can
also deny you a discharge of all your debts if you do something dishonest irl your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete
Bankruptcy fraud ls a serious crime; you could be fined and lmprisoned.

lf you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federa| Rules of
Bankruptcy Procedure, and the local rules of the court irl which your case is filed. You must also
be familiar with any state exemption laws that app|y.

Are you aware that filing for bankmptcy is a serious action with long-term financial and legal
consequences?

ClNo

izles

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be Hned or imprisoned'?

UNo

as
Did you pay or agree to pay someone who is not an attorneth help you fill out your bankruptcy forms?
n No

i:l Yes. Name of Person
Attach Bankruptcy Petilion Preparer‘s Notice, Declaralion, and Slgnarure (Offlcial Form 119)

 

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. |
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case

X%liii~l% Qil~}l\»lr@ X

 

 

 

 

 

 

'§ignatl;e of Debtor\h Signature of Debtor 2
Date < >?) iq Date
MM/DD lYY‘l’\/\‘q MM/ DD/YYY¥
Contact phone Contacl phone
Cell phone Cell phone
Emall address Email address

 

 

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 8

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 10 of 70

Fi|| in this information to identify your case:

 

 

 

Debtor 1 K€"y Ancl Ni¢hOlS
First Name Mlddla Nnma Last Name

Debtor 2

(Spouse. if fiting) Finn Name Mlddio Name Lscl Name

United States Bankruptcy Court for the: NORTHER District of OKLAHOMA

Case number n CheCk if this iS al'l
m lino»vnl amended filing

 

 

 

Official Form 1068um
Summary of Your Assets and Liabilities and Certain Statistical lnformation 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. Fil| out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

i Your assets
Value of what you own

 

1. Schedule A/B: Property (thcial Form 106AlB)

 

 

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B ...... $ 0
§
1b. Copy line 62, Total personal property, from Schedule A/B $ 601900
l
§ 1c. Copy line 63, Total of all property on Schedule A/B $ 601900
l

m Summarize Your Liabilities

1

 

 

 

 

 

 

 

Your liabilities
Amount you owe
2. Schedule D.' Credilors Who Have Clar`ms Seoured by Property (Official Form 106D)
2a Copy the total you listed in Column A, Amounf of claim, at the bottom of the last page of Part 1 of Scl'ledule D ............ $ 0
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0
3a. Copy the total claims from Part 1 (priorily unsecured claims) from line 6a of Schedule E/F ............................................ $
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 65 of Schedule E/F ....................................... + $ 57214
¥our total liabilities $ 57214
Sumn'larize Your income and Expenses
4. Schedule I: Your/ncome (Officia| Form 106|)
l Copy your combined monthly income from line 12 of Schedule l $ 3460
l
5. Schedule J: Your Expenses (Ofncial Form 106J)
Copy your monthly expenses from line 220 of Schedule J $ 4525

 

 

Official Form 1068um Summary of Your Assets and Liabiiities and Certain Statistical information page 1 of 2

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 11 of 70

Debtor 1 Kelly Ann Nichols Case number talmownl
Firsi Name Middb Name Las! Name

m Answer These duestions for Adminlst:ratlve and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11l or 13?

Io. You have nothing to report on this part of the fonn. Check this box and submit this form to the court with your other schedules.
V' es

 

‘ 7. What kind of debt do you have?

-Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal.
family, or household purpose." 11 U.S.C. § 101(8). Fi|| out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

[_:l:i¥our debts are not primarily consumer debts. You have nothing to report on this part of the forrn. Check this box and submit
this form to the court with your other schedules

 

8. From the Statement of Vour Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 1225 Line 11; OR, Form 122C~1 Line 14. 5 3000

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

` Total claim
i
From Part 4 on Schedule HF, copy the following:
l
9a. Domestic support obligations (Copy line 6a.) 5 0
9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.) $ 0
9c. Claims for death or personal injury while you were intoxicated (Copy line Sc.) $ 0
y 9d. Student loans. (Copy line 6f.) 3 0
Qe. Obligations arising out of a separation agreement or divorce that you did not report as $ 0
; priority claims. (Copy line 69.)
9f. Debts to pension or pmm-sharing plans, and other similar debts. (Copy line 6h.) + $ 0
Qg. Total. Add lines 9a through 9f. S 0

 

 

 

Official Form 1068um Summary of Your Assets and Liablllties and Certain Statistlcal information page 2 of 2

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 12 of 70

FB 201A Q=onn 201A)(1l/12)

UNITED STATES BANKRUPTCY COURT

NOTICE TO CONSUMER DEBTOR(S) UNDER §342(b)

OF THE BANKRUPTCY CODE
In accordance with § 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer
debts: (1) Describes briefly the services available from credit counseling services; (2) Describes briefly the
purposes, benefits and costs of the four types of bankruptcy proceedings you may commence; and (3) Informs you
about bankruptcy crimes and notifies you that the Attorney Gencral may examine all information you supply in
connection with a bankruptcy case.

You are cautioned that bankruptcy law is complicated and not easily described Thus, you may wish to seek
the advice of an attorney to learn of your rights and responsibilities should you decide to file a petition, Court
employees cannot give you legal advicc.

Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition ln
order to ensure that you receive information about events concerning your case, Bankruptcy Rule 4002 requires that
you notify the court of any changes in your address. If you are filing a joint case (a single bankruptcy case for two
individuals married to each other), and each spouse lists the same mailing address on the bankruptcy petition, you
and your spouse will generally receive a single copy cf each notice mailed from the bankruptcy court in a jointly-
addressed envelope, unless you file a statement with the court requesting that each spouse receive a separate copy of
all notices.

1. Services Available from Credit Counseling Agencies

With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file
for bankruptcy relief on or after October 17, 2005, receive a briefing that outlines the available opportunities
for credit counseling and provides assistance in performing a budget analysis. The briefing must be given
Within 180 days before the bankruptcy filing The briefing may be provided individually or in a group (including
briefings conducted by telephone or on the Intemet) and must be provided by a nonprofit budget and credit
counseling agency approved by the United States trustee or bankruptcy administrator. The clerk of the bankruptcy
court has a list that you may consult of the approved budget and credit counseling agencies. Each debtor in a joint
case must complete the briefing

 

In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial
management instructional course before he or she can receive a discharge. The clerk also has a list of approved
financial management instructional courses. Each debtor in a joint case must complete the coursc.

2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

Chapter 7: Liquidation ($245 filing fee, $46 administrative fee, $15 trustee surcharge: Total fee $306)

Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing
debts. Debtors whose debts are primarily consumer debts are subject to a “means test” designed to determine
whether the case should be permitted to proceed under chapter 7. If your income is greater than the median income
for your state of residence and family size, in some cases, the United States trustee (or bankruptcy administrator), the
trustee, or creditors have the right to file a motion requesting that the court dismiss your case under § 707(b) of the
Code. It is up to the court to decide whether the case should be dismissed

Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may
have the right to take possession of and sell the remaining property that is not exempt and use the sale proceeds to
pay your creditors

The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are
found to have committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 13 of 70
Form B 201A, Notice to Consumer Debtor(s) Page 2

your discharge and, if it does, the purpose for which you filed the bankruptcy petition will be defeated

Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore,
you may still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic
support and property settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations;
certain debts which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused
by operating a motor vehicle1 vessel, or aircraft while intoxicated from alcohol or drugs Also, if a creditor can prove
that a debt arose from fraud, breach of fiduciary duty, or theft, or from a willful and malicious injury, the bankruptcy
court may determine that the debt is not discharged.

Chapter 13: Repayment of All or Part of the Deth of an Individual with Regular Incorne ($235 filing
fee, $46 administrative fee: Total fee $281)

Chapter 13 is designed for individuals with regular income who would like to pay all or part of
their debts in installments over a period of time, You are 01in eligible for chapter 13 if your debts do not exceed
certain dollar amounts set forth in the Bankruptcy Code.

Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you
owe them, using your future earnings. The period allowed by the court to repay your debts may be three years or
five years, depending upon your income and other factors. The court must approve your plan before it can take
effectl

After completing the payments under your plan, your debts are generally discharged except for domestic
support obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts
which are not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury;
and certain long term secured obligations.

Chapter 11: Reorganization ($1,167 filing fee, $46 administrative fee: Total fee $1,213)

Chapter ll is designed for the reorganization of a business but is also available to consumer debtors. lts
provisions are quite complicated, and any decision by an individual to file a chapter ll petition should be reviewed
with an attorney.

Chapter 12: Family Farmer or Fisherman ($200 filing fee, $46 administrative fee: Total fee $246)

Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from
future earnings and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those
whose income arises primarily from a family-owned farm or commercial fishing operation

3. Bankruptcy Crimes and Availabilitv of` Bankruptcv Paners to Law Enforcemcnt Officials

A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty
of perjury, either orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or
both. All information supplied by a debtor in connection with a bankruptcy case is subject to examination by the
Attorncy General acting through the Office of the United States Trustee, the Office of the United States Attorney,
and other components and employees of the Department of Justice.

WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding your
creditors, assets1 liabilities, income, expenses and general financial conditionl Your bankruptcy case may be dismissed if
this information is not filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court. The documents and the deadlines for filing them are listed on Form BZOO, which is posted at

http://www.uscourts.gov/bkforrnsfbankruptcy forms.html#procedure.

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 14 of 70

B ZOIB (Form ZOlB) (12/09)

UNITED STATES BANKRUPTCY CoURT

NORTHERN District Of OKLAHOMA

Nichols, Kelly Case No
Debtor

In re

 

Chapter 7

CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
UNDER § 342(b) OF THE BANKRUPTCY CODE

Certification of [Non-Attorney] Bankruptcy Petition Preparer
l, the [non-attomey] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the
attached notice, as required by § 342(b) of the Bankruptcy Code.

 

 

Printed name and title, if any, of Bankruptcy Petition Preparer Social Security number (If the bankruptcy petition
Address: preparer is not an individual, state the Social Security
number of the officer, principal, responsible person, or
partner of the bankruptcy petition preparer.) (Required
X by ll U.S.C. § llO.)

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partner whose Social
Security number is provided above.

Certification of the Debtor
I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy

 

 

 

Code.

X
Printed Name(s) of Debtor(s) Signature of Debtor Date
Case No. (if known) X

Signature of Joint Debtor (if any) Date

 

Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by l l U.S.C. § 342(b) only if the certification has
NOT been made on the Voluntary Petition, Official Form Bl. Exhibit B on page 2 of Form Bl contains a certification by the
debtor’s attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form Bl also include this certification

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 15 of 70

Fil| in this information to identify your case and this filing:

 

 

 

Debtor 1 Kelly Ann Nichols
Flm Name Middlo Name Last Nsma

Debtor 2

(Spouse, il filing) th Name media Name La¢x Name

united states Bankruptcy conn forms NORTHER Dislrict of OKLAHOMA

Case number

 

Cl check if this is an
amended nling

 

 

Ochia| Form 106A/B
Schedule AlB: Property 12115

lrl each category, separately list and describe items. List an asset only once. lf an asset fits in more than one category, list the asset in the
category where you think lt fits hest. Be as complete and accurate as possible. lf two married people are filing together, both are equally
responsible for supplying correct information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

m Describe Each Residence, Buildlng, Land, or Other Real Estate You Own or Have an lnterest ln

 

1. Do you own or have any legal or equitable interest ln any residence, buildlng, land, or slmllar property?

No. Go to Part 2.

¥es. Where is the property?
what ls the propeny? check all that apply' Do not deduct secured claims or exemptions Put

n Single-family home the amount of any secured claims on Schedule D:
Cradl!ols Who Have Claims Secured by Prcperty.

 

 

 

 

1.1. ._ . . .

Stree\ address. if availab|e, or other description n Dup|ex o_r_mum unit bulld":'g
cl C°“d°m'"“’m °’ °°°pe'at“'e Current value of the Current value of the
Cl Manufactured or mobile home entlre property? portion you own?
n Land 3 5
n investment properly

_ |:] Timeshare Describe the nature of your ownership
any stale Z[p Code n Other interest (such as fee slmple, tenancy by

 

the entireties, or a life estate), if known.
Who has an interest in the property? Check one.

a Debtor 1 only

C‘-"umy n Debtor 2 only n v _
n mwa and Debtor 2 amy Check if this ls community property

in ructio
n Al least one of the debtors and another (see st ns)

" Other lnfonnatlon you wish to add about this ltem, such as local
property identification numbers

 

 

 

lf you own or have more than one, list here:

What is the property? Check an that app'y' Do not deduct secured claims or exemplions. Put

cl Single-family horne the amount of any secured claims on Schedule D:
Cradllors Who Have Clalms Secured by Praperty.

 

 

 

 

1_2_ ._ . . .

Streel address. lt available, or other description n Duplex er _mum unit bulld|r_\g
n C°nd°m"“um °" °°°Pe"a“"e Current value of the Current value of the
El Manufaclured or mobile home entire property? portion you own?
El Land $ 5
n lnvestment property m

. Descrlbe the nature of your owners p

Cily State ZlP Code n T'meshare interest (such as fee simple, tenancy by

cl Othe" the entireties, or a life estate), lf known.

 

Who has an lnterest ln the property? Check one.
cl Debtor1 only

 

 

Coumy n Debtor 2 only
n Debl°"1 and Debtor 2 only n Check if this is community property
n Al least one of the debtors and another (See insiruclions)

Other information you wish to add about this ltem, such as local
property ldentlflcatlon number:

 

Official Form 106A/B Schedule AlB: Property page 1

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 16 of 70

Kelly Ann Nichols

Firsl Name

Debtor 1
nude mm

1.3.

last Name

 

Street address. if available. or other description

 

 

 

What is the pfoperty? Check all that apply.
n Single-family home

n Duplex or multi-unit building

[:l Condominium or cooperative

 

Case number (ilkne.vn)

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Fmparty.

Current value of the Current value of the .

 

 

 

 

n Manufactured or mobile home entire propeny? portion you °w“?
n Land $ $
i:l investment property
my Sme zlp code n Timeshare Describe the nature of your ownership
cl interest (such as fee simple, tenancy by
Othe" the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C n Debtor1 only
oumy n Debtor 2 only
ill Debtor1 and Debtorz only n Che€_k if this is community Property
n At least one of the debtors and another (see 'nstrucn°ns)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0
you have attached for Part 1. Write that number here. ...................................................................................... ')

m Descrlhe Your Vehicles

 

 

 

 

l

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. if you lease a vehicle, also report it on Schedule G.' Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

iii No
-Yes

3,1_ Make: Kia
Mode|: S°d°na
Year: 2002

126000

Approximate mileage:
Oiher information:
Van

 

 

 

 

ll you own or have more than one, describe here:

3__')__ Make:
Mode|:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

a Debtor 1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Who has an interest in the property? Check ane.

n Debtor1 only

i:l Debtor2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

cl Check if this is community property (see
instructions)

Schedule AlB: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims en Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$ 600 $ 600600

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Pro_nedy.

Current value of the Current value of the
entire property? portion you own?

page 2

CaS€ 19-10455-|\/|

Document 1 Filed in USBC ND/OK on 03/14/19 Page 17 of 70

 

 

Debtor 1 Kelly Ann Nich°ls Case number hamm
Firll Name Middle Name l.cst Name
3_3_ Make: who has an interest in the property? Check °“€‘- Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Mode|: @Debt°r 1 only Cmditors Who Have Cleims Secured by Property.
_ ebtor 2 only
yeah Current value of the Current value of the

Approximate mileage:

Other infonnation:

Debtor 1 and Debtor 2 only
t least one of the debtors and another

 

 

n Check if this is community property (see
instructions)

 

 

3.4. Make:
Mode|:
Year:
Approximate mileage:

Other infonnation:

Who has an interest in the property? Check ane.

Debtor 1 only

E Debtor 2 only
E Debtor1 and Debtor 2 only
n Al least one of the debtors and another

 

 

n Check if this is community property (see
instructions)

 

 

entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Cleims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehiclesl and accessories
Examples: Boats, trailers, motors, personal watercraft, iishing vesseis, snowmobiles, motorcycle accessories

No
Yes

4_1, Make:
Mode|:
¥ear:

Other information:

Who has an interest in the property? Check one.

n Debtor1 only

l;l Debtor 2 only

n Debtor1 and Debtor 2 only

cl At least one of the debtors and another

 

 

n Check if this is community property (see
instructions)

 

 

if you own or have more than one, list here:

Who has an interest in the property? Check one.

 

 

 

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

4.2. Maka Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Mode|: g Debtor 1 only Creditors Who Have Cleims Secured by Ploperty.
Debtor 2 only
Ye r:
a n Debtor1 and Debtor 2 only ::£:;n;r`;ap::::,; the ::;‘;'::;:Lu:;:;he
Other mf°rmat'°n: n At least one of the debtors and another
cl Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 600600
you have attached for Part 2. Write that number here
Ofticial Form 106A/B Schedule AlB: Property page 3

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 18 of 70

Debtor 1 Kelly Ann Nichols Case number (ilhnawni
First Name Middie Name Lasl Name

Describe Vour Fersonal and Household ltems

 

Current value of the
portion you own?
Do not deduct secured claims

` Do you own or have any legal or equitable interest in any of the following items?

 

 

 

or exemptions
6. Househoid goods and furnishings
Exampies: Major appliances, furniture, iinens, china, kitchenware
ig No ( , 1 1
YeS. Describe ......... § Household Goods _ Home : $ 1000
7. E|ectronics
Exampies: Teievisions and radios; audio, video, stereo. and digital equipment; oomputers, printers, scanners; music
coilections; electronic devices including cell phones, cameras. media players, games
[Z| No
El] Yes. Describe ........... $

 

 

 

8. Coiiectibies of value

Exampies: Antiques and tigurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, ooin, or baseball card coilections; other coilections, memorabiiia. coilectibies
No

Yes. Describe .......... $

9. Equipment for sports and hobbies

Exampies: Sportsl photographic. exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry toois; musical instruments
No

Yes. Describe .......... $

 

 

 

 

 

 

 

 

10. Firearms
Examples: Pistois, rilies, shotguns. ammunition, and related equipment
F;i No
Yes. Describe .......... $

11. Clothes
nampies: Everyday clothes. furs. leather coats, designer wear, shoes, accessories
- No

 

 

 

 

 

 

 

 

Yes. Describe .......... Clothes _ game $ 300
12. Jewelry
Exampies: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gemsl
goldl silver

 

No
Yes. Describe ........... $

13. Non-tamt animals
Exampies: Dogs, cats, birds, horses

.No

[;l] Yes. Describe ........... $

 

 

 

 

 

 

 

14.Any other personal and household items you did not already iist, including any health aids you did not list

-No

 

 

 

 

 

-Yes. Give specific 5
information. ..............
15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached s 1300
for Part 3. Write that number here ')

 

 

 

Ochia| Form 106A/B Schedule AIB: Property page 4

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 19 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Kelly Ann Nichols Case number wkmwn)
Finsl Name Middia Name Lsst Nema
mbescrlbe Your Financlal Assets
Do you own or have any legal or equitable interest in any of the following? Current Value of the
portion you own?
Do not deduct secured claims
or exemptions
16. Cash
Exampies: Money you have in your wallet. in your home, in a safe deposit box. and on hand when you file your petition
No
g Yes Cash: ....................... $
17. Deposits of money
Exampies: Checking, savings, or other financial accounts; certificates of deposii; shares in credit unions, brokerage houses,
and other similar institutions if you have multiple accounts with the same institution, list each.
g No
Yes ..................... institution name:
17.1. Checking account: $
17.2. Checking account $
17.3. Savings account $
17.4. Savings account: $
17.5. Certilicltes of deposit $
17.6. Other tinanciai account $
11.7. Other nnanc|a| account: $
17.8. Other tinancial account: $
17.9. Other linancial account: $
18. Bonds, mutual funds, or publicly traded stocks
Exampies: Bond funds, investment accounts with brokerage lirms, money market accounts
No
g Ves ................. institution or issuer namet
$

 

y 19. Non-pub|icly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

NO Name of entity: % of ownership:
-Yes. Give specific %
information about
them %

 

%

Official Form 106AlB Schedule AlB: Property page 5

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 20 of 70

Debtor 1 Kelly Ann
First Name

Nichols Case number umwa
Midd\c Name L§l Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
Non-negoliable instruments are those you cannot transfer to someone by signing or delivering them.

No

[:D:|Yes. Give specific
information about
them .......................

issuer name:

 

 

 

v 21. Retirement or pension accounts

Exampies: interests in lRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or protit-sharing plans

[E] No
-Yes. List each

account separateiy.

Type of account institution namer

401(k) or similar pian:

 

Pension pian:

 

|RA:

 

Retirement account

Keogh:

 

Additionai account

 

Addiiionai account:

 

22.Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Exampies: Agreements with landlords. prepaid rent. public utilities (eiectric, gas, waier), telecommunications

companies or others

No
[Dj Yes ..........................

institution name or individuai:

Eiectric:

 

Gas:

 

Heating oi|:

 

Security deposit on rental unit:

 

Prepaid rent:

 

Teiephone:

 

Water.

 

Rented lumiture:

 

Other.

 

.\ 23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

No
[:i:l] Yes ..........................

Oflicia| Form 106A/B

issuer name and descriptions

 

 

Scheduie AlB: Property

€B€P£H€H$$U

$$696999€6$$€9

page 6

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 21 of 70

Debtor1 Kelly Ann Nich°ls Case number iii kmwn)
First Name Midd|o Name Last Nmie

24. interests in an education iRA, in an account in a qualified ABLE program. or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1)l 529A(b), and 529(b)(1).

FNo

E Yes """"""""""""""""""" institution name and description. Separate|y file the records of any interests.11 U.S.C. § 521 (c):

 

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

IE.|NO

Yes. Give speciiic
information about them.... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Exampies: |ntemet domain names, websites, proceeds from royalties and licensing agreements
No
§ Yes. Give specific
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Exampies: Buiiding permits, exclusive iicenses, cooperative association hoidings, liquor |icenses, professional licenses

ENo

[:U_: Yes. Give specihc

 

 

 

 

information about them.... $
_ Money or property owed to you? Current value of the
= portion you own?
Do not deduct secured

claims or exemptions

28.Tax refunds owed to you

-No

@ ¥es. Give specific information
about them, including whether
you already filed the returns Siaier
and the lax years. .......................

 

Federal:

Loca|: $

 

 

 

29. Family support
Exampies: Past due or lump sum aiimony, spousal support child suppoit. maintenance, divorce settlement property settlement

@No

 

 

 

 

 

Yes. Give specific information ..............
A|imony: $
Maintenance: $
Support: $
Divorce settlement $
Property settlement $
30. Other amounts someone owes you
Exampies: Unpaid wages, disability insurance payments, disability benefits, sick pay. vacation pay. workers' compensation,
Social Security benefits; unpaid loans you made to someone else
NO
Yes. Give specific information ...............
$

 

 

 

Official Form 106A/B Schedule AlB: Property page 7

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 22 of 70

Debtor1 Kelly Ann Niehols Case number miami
F"irst Name Middlo Name l.sst Ni!nc

31. interests in insurance policies
Examples: Healthl disabilityl or life insurance; health savings account (HSA); credit. homeowners1 or renter's insurance

-No

g ‘(es. Name the insurance company Company namer Benenciary; Surrender or refund value:
of each policy and list its value.

 

 

 

32. Any interest in property that is due you from someone who has died
lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

@No

§ Yes. Give specific information..............

 

 

 

 

33. C|aims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exampies: Accidents. employment disputes, insurance claims, or rights to sue

-No

@Yes. Describe each claim. ....................

 

 

 

 

l 34.0ther contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
‘ to set off claims

-No

@ Yes. Describe each claim. ....................

 

 

 

 

35.Any financial assets you did not already list

-No

[l:i_| Yes. Give specinc information ............ 5

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ') 5

 

 

 

m:escribe Any Business-Related Property You 0wn or Have an lnterest ln. List any real estate in Part 1.

 

: 37. Do you own or have any legal or equitable interest in any business-related property?

No. Go to Part 6.
Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38.Accounts receivable or commissions you already earned
g No
Yes. Describe ....... ja

 

 

 

39. Office equipment, fumishings, and supplies
Exampies: Business-related computers software. modems, printers, copiers, tax machines rugS, telephones. desks. chairs. electronic devices

No
@ Yes. Describe....... }$

 

 

 

Official Form 106A/B Schedule AlB: Property page 8

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 23 of 70

Debtor 1 Kelly Ann Nich°ls Case number (immn)
Firsi Name Middle Name Last Name

40. Machlnery, flxtures, equipment, supplies you use in business, and tools of your trade

@ No
Yes. Describe ....... k

 

 

41.lnventory
fm No

|:i] Yes. Describe....... s

 

 

 

 

l 42. interests in partnerships or]oint ventures

No

@ ¥es. Describe ....... Name of entity % of ownership;
% $
%
% $

01

43 tomer lists, mailing iists, or other compilations
No
Yes. Do your fists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

@No

g Yes. Describe ........

 

 

 

 

44. business-related property you did not already list
No

@ Yes. Give specific
information .........

 

 

 

 

 

€£(£$65€9€9

 

 

45. Add the dollar value of ali of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that number here ')

 

 

 

 

Describe Any Farrn- and Cornmerclal Fishing-Reiated Property You Own or Have an interest ln.
|f you own or have an interest |n farmland, list it |n Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
fi` No. co io Part 7.
g Yes. Go to line 47.

Current value of the
portion you own?

 

Do not deduct secured claims
v or exemptions
47. Farm animals
Examples: Livestock. poultry, farm-raised fish
m No
Ves ..........................
$

 

 

 

thciai Form 106A/B Schedule AlB: Property page 9

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 24 of 70

Debtor1 Kelly Ann

Nichols

 

Firxt Name

Middh Name Last Name

48. Crops-either growing or harvested

Case number (if miami

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ca No
¥es. Give specific
information. ............ $
49. Farm and fishing equipment, lmplements, machinery, fixtures, and tools of trade
§ No
|g| Yes ..........................
$
50. Farm and fishing supplies, chemicais, and feed
g No
@ Yes ..........................
1 $
51.An farm- and commercial fishing-related property you did not already list
No
g Yes. Give specific
information ............. $
52. Add the dollar value of ali of your entries from Part 6, including any entries for pages you have attached $ 0
for Part e. write that number here ')
Describe All Property You Own or Have an interest in That You Did Not List Above
53. Do you have other property of any kind you did not already |ist'?
Exampies: Season tickets, country club membership
No
Yes. Give specific
information .............
54.Add the dollar value of ali of your entries from Part 7. Write that number here ') 3 0
m List the Totals of Each Part of this Form
0
55.Part 1: Total real estate, line 2 ') 5

 

 

 

 

 

 

 

 

 

 

56. Part 2: Total vehicles, line 5 $ 600600
57.Part 32 Total personal and household items, line 15 $ 1300
58. Part 4: Total financial assets, line 36 $
y 59.Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0
61. Part 72 Total other property not |isted, line 54 + $ 0
l 62.Total personal property, Add lines 56 through 61. .................... $ 601900 Copy personal property total ") +$ 601900
63.Tota| of all property on Schedule AIB. Add line 55 + line 62. $ 601900
Oflicial Form 106A/B Schedule AlB: Property page 10

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 25 of 70

Fil| in this information to identify your case:

oebi¢r 1 Kelly Ann Nichols

Firs\ Name Middle Name Last Name

Debtor 2
(Spouse. if nling) Firsi Name Middie Name Lasi Name

 

united sizes eani<rupicy couri for inez NQM cisirici of OKLAHOMA

case number Cl check if this is an
("k“°"") amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt inns

Be as complete and accurate as pcssible. if two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Officia| Form 106A/B) as your source, list the property that you claim as exempt if more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages. write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you ciaim. One way of doing so is to state a
specific dollar amount as exempt. Aiternativeiyl you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% affair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Froperty You claim as Exempt

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing with you.

cl You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Ei You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
Brief C'°"‘°S 31-1(a)(8);
description: $ 300 l:l $
Line from 100% of fair market value, up to
Schedule A/B_- any applicable statutory limit
Brief Va" 31 ir ii 13\
- a :
description: $ 600 n $
Line from a 100% of fair market value, up to
Schedule A/B_- any applicable statutory limit
B'ief Household Goods 1000 cl 11.1 mr ti r9i r17i-
description: $ $
Line from a 100% of fair market value, up to
Schedule A/B; any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

a No
n Yes. Did you acquire the property covered by the exemption within 1.215 days before you filed this case?

n No
i:l Yes

Official Form 106C Schedule C: The Froperty You Claim as Exempt page 1 of__

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 26 of 70

Debtor1 Kelly Ann

F‘im Name Midd\o Name

Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Nichols

ant Name

portion you own

Current value of the

Case number (irimwni

Amount of the exemption you claim

Check only one box for each exemption

 

n 100% of fair market valuel up to

 

 

m 100% affair market value, up to

 

n 100% of fair market value, up to

 

[:l 100% of fair market value, up to

 

n 100% of fair market value, up to

 

n 100% of fair market value, up to

 

El 100% of fair market value, up to

 

El 100% of fair market value, up to

 

n 100% of fair market valuel up to

 

cl 100% of fair market value, up to

 

n 100% of fair market value. up to

 

cl 100% of fair market value, up to

Copy the value from

Schedule A/B
Brief
description: 3 n $
Line from . . .
Schedule A/B; any applicable statutory limit
Brief
description: $ a $
Line from . . .
Schedule A/B_~ ___ any applicable statutory limit
Brief
description: $ a $
Line from . . .
Schedule A/B; _ any applicable statutory limit
Brief
description: $ n $
L` f
Sc:l?e¢;:i; A/B_- any applicable statutory limit
Brief
description: $ n $
Line from . . .
Schedule A/B_~ _ any applicable statutory limit
Brief
description: $ l:l $
Line from . . .
Schedule A/B_- _ any applicable statutory limit
Brief
description: $ n $
Line from . .
Schedule A/B; any applicable statutory limit
Brief
description: $ n $
;lgl?e\;;?i;: A/B; _ any applicable statutory limit
Brief
description: $ n $
Line from . . .
Schedule A/B_- _ any applicable statutory limit
Brief
description: $ n $
L' f
.Sl:l?ed?li: A/B: any applicable statutory limit
Bn'ef
description: $ cl $
Line from . . .
Schedule A/B_- __ any applicable statutory limit
Brief
description: $ n $
Ll fre
S|:l?edui: A/B: _ any applicable statutory limit

Official Form 106C

Schedule C: The Property You Clalm as Exempt

Speclfic laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

page _ of _

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 27 of 70

Fill in this information to identify your case:

Debtor 1

 

Flrsi Name Middla Name Last Name

Debtor 2

 

(Spouse, il filing) Fimi Name Midiiis Name usi Name

United States Bankruptcy Court for the: District of

Case number
tlf known`i

 

 

 

Official Form 106D

 

Cl check ii this is an

Schedule D: Creditors Who Have Claims Secured by Property

amended filing

12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

-Yes. Fill in all of the information below.

List All Secured claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column A Column B Column C
2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately mount of claim value of edward Unsecured
for each claim. if more than one creditor has a particular claiml list the other creditors in Part 2. no mt deduct ma that Supp°r¢s this p°r¢i¢'m' t
As much as possible, list the claims in alphabetical order according to the creditors name. value of mumm|_ claim t many
21 Describe the property that secures the claim: 5 $ $ y
Credllcr's Name z
Number Streot
As of the date you file, the claim |s: Check all that apply.
Cl contingent
cl Uniiquidated 0
city stats ziP code cl Disputed j
Wh° owes the debf? Check vne- Nature or iien. check aci that apply.
n Debtor1 °"ll/ n An agreement you made (such as mortgage cr secured
n Debtor 2 only o¢r loan) }
l:l Debtor 1 and nemm- 2 univ m Statulcry lien (such as tax lien, mechanics lien) §
n At least one cf the debtors and another cl Jlldgmem lien from a lawsuit
n Other (lncluding a right to offset)
l:l Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number___ H_ __ ___
g Describe the property that secures the claim: $ $ $
Creditor`s Name
i
Number Streel
As of the date you file, the claim ls: Check all that apply. 0
n Contingent
Ci uniiquidated ;
city state ziP code n Disputed l
l
Who owes the debt? Check one. Nature of llen_ Check all that apply. i
n Debtor 1 °n'y n An agreement you made (such as mortgage or secured :
Cl Debtor 2 only car loan) f
n Debtor1 and Debtor 2 only n Statutory lien (such as tax lien, mechanics lien)
n At least one of the debtors and another n JUdBm€m lien from 3 laWS“if 4
n Other (including a right to offset) l
n Check if this claim relates to a ;
community debt §
Date debt was incurred Last 4 digits of account number __ ____ __ ___ i
l
Add the dollar value of your entries in Column A on this page. Write that number here: F_O_ l
Official Form 106D Schedule D: Creditors Who Have Clalms Secured by Property page 1 of_

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19

Fi|| in this information to identify your case:

 

 

 

 

Debtor 1 Kelly Ann Nichols

Fll'st Name Mmm um mg Nam°
Debtor 2
(Spousa, if liling) Finn Name wade Name wl Name
United States Bankruptcy Court for the: NORTHER District of OKLAHOMA
Case number
(if known)

 

Official Form 106E/F

 

Schedule EIF: Creditors Who Have Unsecured Claims

Page 28 of 70

Cl check if this is an
amended tiling

12115

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRlOR|TY claims and Part 2 for creditors with NONPR|OR|TV claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Ofiiclal Form 106AIB) and on Schedule G: Executory Contracts and Unexpr'red Leases (Ofticial Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Credltors Who Have Clalms Secured by Property. lf more space is
needed, copy the Part you need, fill it outl number the entries in the boxes on the left. Attach the Continuatlon Page to this page. On the top of
any additional pages, write your name and case number (if known).

mist All of Your PRlOR|TY Unsecured claims

1.

 

Do any creditors have priority unsecured claims against you?
-No. Go to Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JYes.
2. List all of your priority unsecured claims. ll a creditor has more than one priority unsecured claim. list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. lf a claim has both priority and nonpriority amounts. list that claim here and show both priority and
nonpriority amounts As much as possible, list the claims in alphabetical order according to the creditors name. |f you have more than two priority
unsecured claims. fill out the Ccntinuation Page of Part 1. lf more than one creditor holds a particular clalm, list the other creditors in Part 3.
(For an explanation of each type of ciaim, see the instructions for this form in the instruction booklet.)
Total claim Prlority Nonprlorlty
amount amount
2.1
Last 4 digits of account number _ _ _ _ 5 5 s
Priority Credltor’s Name
When was the debt lncurred? §
Number Street
As of the date you file, the claim is: Check all that apply. §
my ama zlp code n Contingent
l:l Un|iquidaled
Who incurred the debt? Check one. cl Disputed
n Debtor1 only
l:l Debtor 2 only Type of PRlOR|TY unsecured claim:
g Debtor 1 and Debt°r 2 only n Domestic support obligations
At least one of me debtors and another n Taxes and certain other debts you owe the government
n check if this cla'm is f°r a °°mmun“y debt n Claims for death or personal injury while you were 1
ls the claim subject to offset? '"t°x'°a‘ed §
n No n Other. Specify
cl Yes §
2'2 l Last4 digits of account number _ _ _ _ $ 5 5 §
Prioiiiy creditors Name 1
When was the debt lncurred? ,
Number Street §
As of the date you fi|e, the claim is: Check all that apply. i
cl Contingent
city stare ziP code Cl unliquidated §
Who incurred the debt? Check one. n Disp”ted :
i
n Debtor1 only Type of PRlOR|TY unsecured claim: §
l:l Debtor2 only n D nc on abu t_ :
El oebwr 1 and Debtor 2 only n °'"es supp _ ga '°"s
n A‘ least one of me debtors and another n Taxes and certain other debts you owe the government §
Ci fdthore l'° hi .
n Check if this claim ls for a community debt inlt:;?:at;; ea p rs°na 'mury w le you were §
ls the claim subiect to offset? cl Other. Specify §
cl No
cl Yes v j j A j
thcia| Form 106E/F Schedule EIF: Creditors Who Have Unsecured Clalms page 1 of_

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 29 of 70

Debtor 1 Kelly Ann Nichols
Flrsi Name Mlddlo Name ust Name

Case number mmi

Your PRlOR|TY Unsecured Clalms - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

n Debtor1 only

m Debtor 2 only

n Debtor ‘l and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

n No
a Yes

 

 

Type of PRlOR|TY unsecured claim:

n Domestic support obligations
Taxes and certain other debts you owe the government

 

§
After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Nonpr':irlty §
7 arnou § §
§ Last4 digits of account number _ _ _ _ $ $ :
Prioiity Creditor‘s Name §
: When was the debt lncurred?
§ Number Street
As of the date you file, the claim is: Check all that apply.
n Contingenl
ciiy sims ziP code Cl Uniiquidaied
El Disputed
Who incurred the debt? Check one.
0 Debtor1 only Type of PRlOR|TY unsecured claim:
g Debtor 2 only n Domestic support obligations :
cl Debtor1 and nebt°r 2 only n Taxes and certain other debts you owe the government "
At least one of me debtors and another n Claims for death or personal injury while you were
n Check if this claim is for a community debt ‘m°x'°ated _
a Other. Specify §
ls the claim subject to offset? §
n No §
cl Yes §
§ Last4 digits of account number _ _ _ _ $ $ §
Priority Credltoi’s Name §
When was the debt lncurred?
§ Number Street
§ As of the date you file, the claim is: Check all that apply.
n Contingent §
ciiy stare ziP code |:l Unitquidated §
Cl Dlsputed 5
Who incurred the debt? Check one.
El Debtor1 only Type of PRlOR|TY unsecured claim:
g Debtor 2 only n Domestic support obligations
Debmr 1 and Debtor 2 amy l:l Taxes and certain other debts you owe the government
n At least one of the debtors and another . . .
El Clalms tor death or personal injury while you were
z E| check if this claim is for a community debt '"’°"‘°ate°
§ n Other. Specify
ls the claim subject to offset?
n No
cl Yes
Last 4 digits of account number _ _ __ _ $ $
Pn'ority Creditor's Name
When was the debt |nci.irred?
Number Street
As of the date you file, the claim is: Check all that apply.
n Contingent
ciiy stare ziP code El uniiquidaied §
El Disputed

 

intoxicated

El
n Claims for death or personal injury while you were
n Other. Specify

 

 

Official Form 106ElF

Schedule EIF: Creditors Who Have Unsecured Claims

page _ of _

 

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 30 of 70

Debtor 1 Kelly Al'm Nichols

Firsi Name Middle Name Last Nsrno

List All of Your NONPRIOR|T¥ Unsecured Claims

Case number ii'rimown)

 

Yes

claims till out the Contlnuation Page of Part 2.

3. § any creditors have nonpriority unsecured claims against you?
No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 

 

 

4. List ali of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each clalm. |f a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. |f more than one creditor holds a particular claim, llst the other creditors in Part 3.lf you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

a Debtor1 only

n Debtor 2 only

Ci Debtor 1 and oabior 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
a No
m Yes

 

Official Form 106ElF

Schedule EIF: Creditors Who Have Unsecured Clalms

m Contingent
Ci uniiquidated
n Disputed

Type of NONFR|OR|TY unsecured claim:

m Siudenl loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
n Debts to pension or profit-sharing pians, and other similar debts

a Other. Specify Loan

. ,l?¥§'£la_i!!?_,- _M
.E A°e Cash Express Last 4 digits of account number _75£ __ _
Nonpi'lority Creditoi’s Name 5 530
1231 Greenway Drive suite 700 When Was the debt i“'=“"ed? _02£2_01§_
Number Street
irving TX 75038
city gme sz code As of the date you fiie. the claim is: Check all that apply.
Cl Contingent
Who incurred the debt? Check one. l:l Un|iquidaled
d Debtor 1 only l:l Disputed
n Debtor 2 only
Cl Debtor 1 and uebior 2 only Type of NONPRIOR|TY unsecured claim:
n At least one of the debtors and another n Studem loans
n check if this claim is for a community debt cl Obligations arising out of a separation agreement or divorce §
that you did not report as priority claims 5
ls the claim subject to offset? cl Debts to pension or protit-sharing plans, and other similar debts 1,
d No n Other. Specify Loan §
n ¥es §
l
il | capital one Last 4 digits of account number _ _ _ ___ $ 1300
Nonpriori‘iy Creditor's Name When was the debt incurred? 2017 §
P.o. Box 30281
Number Street §
Salt Lake Citv UT 84130 As of the date you file, the claim is: Check all that apply. j
my mate le code n Contingent
who incurred the dam check one. cl U'\li\ividaf@d
n Debtor1 only n Dispu'°d
n Debtor 2 only
n Debmr§ and Debtor 2 amy Type of NONPRIOR|TY unsecured claim: t
n At least one of the debtors and another n Siudent loans
_ _ _ _ n Obiigations arising out of a separation agreement or divorce ‘_
n Check if this claim is for a community debt that you did not report as priority claims §
ls the claim Sub§ect w offset? a Debts to pension or profit-sharing plans, and other similar debts
g N° q Other. specify Credit Card §
n Yes
'3 Cash Security Last 4 digits of account number _ __ _ _ $ 500
N ' ' Cred'
i °npmmy does Name When was the debt incurred? 2018
‘ 4655 S Peoria Ave
Number Streel
c'£yulsa oK 74105 Sme z|p code As of the date you file, the claim is: Check all that apply.

 

 

page _ of _

Debtor 1

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19

 

Kelly Ann Nichols
First Name Miitdla Name Lest Name

Case number iim»¢mri

m Your NONPR|OR|T¥ unsecured claims - Continuation page

 

 

 

 

Page 31 of 70

 

 

 

 

§
l
§
§
§

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4'4 Last 4 di its of account number ‘
check into cash 9 _ _ _ 3600_
Nonpriority Creditor's Name
When was the debt incurred? 2013
2210 E 6lst Street _§
Number street As of the date you fiie, the claim is: Check all that apply.
Tulsa OK 74136
city State ZlP Code n Contingent
§ Ci unliquidated
§ Who incurred the debt? Check one. n Dispmed
§ a Debtor1 only
§ Ci Debtor 2 only Type of NONPRIOR|TY unsecured claim:
l
5 n Debtor 1 and Debtor2 only n Studem loans
n At least °"e °f the debt°’$ a“d a"°the' n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims §
n Check " th¥s claim is for a community debt El Debts to pension or profit-sharing plans, and other similar debts
is the claim subjected arisen 2 oiher. specify Loan §
a No
i:l Yes
i
4-'5-| Last 4 digits of account number $ 600
Check N Go _ _ _ _ ___f
Nonpriority Cieditor's Name
When was the debt incurred? December 2018
7109 S Memorial Dr _ -
Number ami As of the date you file, the claim is: Check all that apply.
'i`ulsa OK 74133 z
city state ziP code Cl contingent §
Cl unliquidated
Who incurred the debt? Check ona. n Disputed §
n Debtor1 only i
Cl Debtor 2 only Type of NONPR|OR|TY unsecured claim:
Cl Debtor1 and Debtorzonly n S,udem hans
n m least °ne °f the debt°'s and a“°mer n Obligations arising out of a separation agreement or divorce that j
, , you did not report as priority claims
a check H this claim 's for a community debt a Debts to pension or profit-sharing plans, and other simiiar debts §
ls the claim subject to offset? a Other. Specify §:§h Advanc§
a No §
0 Yes
4.6 s 4000 §
Last 4 digits of account number _7571_ _ _
Conns ;
Nonprtority Credlior's Name §
When was the debt incurred? 2017 §
Po Box 815867 §
Number Stmet As of the date you fiie, the claim is: Check all that apply. §
Dallas TX 75234 §
city sets ziP code U Contingent

 

Who incurred the debt? Check ane.

6 Debtor1 only

n Debtor 2 only

Ei Debtor1 and center 2 only

l:i At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

d No
n Yes

El unliquidated
n Disputed

Type of NONPRiORlTY unsecured claim:
Ci Student loans

n Ob|igatlons arising out of a separation agreement or divorce that

you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

ii oiher.speciiy Furniture

 

Official Form 106ElF

Schedule ElF: Creditors Who Have Unsecured Claims

page _ of __

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 32 of 70

Debtor 1 Kelly Ann Nich°ls Case number iiiirnml
Fint Name M'lddh Name Last Name

Add the Amounts for Each Type of Unsecured Claim

 

l
5 6. Total tile amounts of certain types of unsecured claims. Thls information is for statistical reporting purposes oniy. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim

§ Total claims Ga. Domestic support obligations Sa. s 0
§ from pan 1 6b. Taxes and certain other debts you owe the

government 6b. s 0

6c. Clalms for death or personal injury while you were
intoxicated 6c. s 0
6d. Other. Add all other priority unsecured claims.

Write that amount here. 6d. + s o
'§ 6e. Total. Add lines 6a through 6d. 6c. 0
§ $
l
l Total claim
l

Total claims 6f. Student loans 6f. $ 0

§ from Part 2 69. Obligations arising out of a separation agreement
§ or divorce that you did not report as priority
§ claims Gg. $ 0
§ 6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. s 0
‘, 6i. Other. Add all other nonpriority unsecured claims.
§ Write that amount here. 6i. + $ 57214
§
§ 6j. Total. Add lines Sf through 6i. Sj.
§ $ 57214

 

 

 

Official Form 106ElF Schedule EIF: Creditors Who Have Unsecured Claims page _ of _

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 33 of 70

 

Debtor1 Kelly Ann Nichols
First Name Mlddle Name Lnst Name

Case number ¢irmm)

g ¥our NCNPRIORlTY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check one.

d Debtor1 only

cl Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one ol the debtors and another

n Check if this claim is for a community debt
ls the claim subject to offset?

d N°
a Yes

n Un|iquidaled
n Disputed

Type of NONPR|ORITY unsecured claim:
n Student loans

n Obiigations arising out of a separation agreement or divorce that

you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

2 other. specify Auto

 

 

Official Form 106ElF

Schedule ElF: Creditors Who Have Unsecured C|aims

 

After listing any entries on this page. number them beginning with 4.4, followed by 4.5, and so_forth. Total claim §
4'7 La t 4 di its f t b
Enhanced Recovery Company s g o acc°un mm er _ _ _ _ $Ml)_;
Nunpl'ioi'ily Credime Name 2013
When was the debt lncurred?
P.o. Box 57547
Number sum AS of the date you file, the claim ls: Check all that apply.
Jacksonville FL 32241
Cily State ZlP Code n Contingent y
Cl unliquidated
Who incurred the debt? Check one. n Disputed
a Debtor1 only
El Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only n Swdem loans
A\ ceast one °f the debtors and another n Ob|igations arising out of a separation agreement or divorce that ;
did not report as priority claims
El k i ii br y°“ §
chen if this claim ls for a comm"m ty a n Debts to pension or profit-sharing plans, and other similar debts §
ls the claim subject to offset? a Other. Specify Phone §
a No §
n Yes 5
l
l
4.8 1
- _ Last 4 digits of account number _4831_ _ __ $ 500 l
Flngerhut ,
Nonprioriiy creditors Name 2017 §
When was the debt incurred? §
P.o. Box 70281 5
N be
um f Stmt As of the date you file, the claim ls: Check all that apply.
Philadelghia l_’A 1211§
ciiy state ziP code l:l Contingent g
Cl unnquidaied
Who incurred the debt? Check one. |:| Disputed 5
a Debtor1 only
|:l Debtor 2 only Type of NONPRIOR|TY unsecured claim:
n Debtor1 and Debtor 2 only n Swdem loans
n m least °"e of me debtors and ammar n Ob|igations arising out of a separation agreement or divorce that
' ' ` |aims
n h k if l l f l you did not report as pnonty c
c ec m 8 cla m is or a commun ry debt cl Debts to pension or profit-sharing plans, and other similar debts
is the claim subject w arisen otn@r. specify grggi; gai-g
a No
n Ves
L| L t4di it f t b $22384
Ford Motor Credit as g s o acc°un nom ar _ __ _ "_
Nonpriority Creditor‘s Name
When was the debt incurred? lZ_l]_lS_
P.o. Box 542000 §
Numbe' street As of the date you fi|e, the claim |s: Check all that apply. §
Omaha NE 68154
Cily Staie ZlP Code cl Contingent `

page 6_ Of 1_’

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 34 of 70

 

Debtor 1 Kelly Ann Nichols
Firsl Name M|ddio Name Last Name

Case number trrmni

-Your NONFRIOR|TY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim §
4°10 La t4di its f t b r §
General Loan s g ° acc°un nom c _ _ _ _ $L§
Nonpriorr'ty Creditor‘s Name
When was the debt incurred? 12/1/2018
4946 E let Street B
Number Suee‘ As of the date you file, the claim is: Check all that apply.
Tulsa OK 74114
city state ziP code Cl Contingenr
El unliquidated
1 Who incurred the debt? Check one. n Disputed
a Debtor1 only
§ E\ Debtor 2 only Type of NONPR|OR|TY unsecured claim:
§ cl Debtor1 and Debtor 2 only n Studem loans
n At least °"e °f the debt°'s and a"°th°' n Obligations arising out of a separation agreement or divorce that
§ you did not report as priority claims
n check if this claim is for a community debt n Debts to pension or profit-sharing plans, and other similar debts §
ls the claim subject to offset? a Other. Specify Cash Advance t
m No
m Yes 3
\4'11 . Last 4 digits of account number 6820 5 1000
Moblloans _ _' _°‘ '_ __‘
Nonpriority Credttor`s Name 2018
When was the debt incurred?
Dept 633 P.o. Box 4115 §
Number sum As of the date you file, the claim ls: Check all that apply. §
gog§grd CA 94524 §
city Stara ZlP Code n Contingent §
Cl unliquidated §
Who incurred the debt? Check one. Cl Disputed §
n Debtor1 only §
n Debtor 2 only Type of NONPR|OR|TY unsecured claim:
El oebtort and Debtor2 only g Smdem loans
n At least °"e °f the debt°'s and another n Ongations arising out of a separation agreement or divorce that ;
you did not report as priority claims §
n check if this claim is for a community debt cl Debts to pension or profit-sharing plans, and other similar debts _
ls the claim subject to offset? a other, Specify |,ggg ;
a No
n Yes §
4.12 s mall §
' . Last 4 di its of account number §
Oasls Trade Group g _ '_ _ "_ z
Nonpriority Credttol's Name
_ When was the debt incurred? 2018 ~;
4755 N 48th St Sulte C
Number S"°°' As of the date you file, the claim ls: Check all that apply.
Lincoln NE 68504 1
city state ziP code Cl contingent §

 

Official Form 106ElF

Who incurred the debt? Check one.

d Debtor1 only

cl Debtor 2 only

n Debtor1 and Debtor 2 only

El At least one of the debtors and another

a Check |f this claim is for a community debt

ls the claim subject to offset?

d No
n Yes

Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreementh divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify LOBD 2

 

Schedule EIF: Creditors Who Have Unsecured Claims

page Z_ Of L

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19

 

Debtor1 Kelly Ann Nicilols
Firdl Name Middl= Name tim Name

Case number urkndwn)

g Your NONPR|OR|TV Unsecured Claims - Continuation Page

 

4.13

 

 

 

Progressive Leasing

 

Nor\prlorily Creditor’s Name

P.o. Box 413110
Number Street

Salt Lake City UT 84141
city Slate ZlP code
Who incurred the debt? Check one.

a Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt
ls the claim subject to offset?

Atter listing any entries on this pagel number them beginning with 4.4, followed by 4.5, and so forth.

Last 4 digits of account number

When was the debt incurred? 2018

As of the date you file, the claim is: Check all that apply.

n Contingent
a Un|iquidaled
0 Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

m Ob|igations arising out of a separation agreement or divorce that
you did not report as priority claims

i:l Debts to pension or profit-sharing plans, and other similar debts
a other. specify Furniture

Page 35 of 70

Total claim f

s 1500 §

 

 

 

 

 

 

 

 

Official Form 106ElF

 

 

 

Who incurred the debt? Check one.

d Debtor 1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

d No
i:.l Ves

El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Sludent loans

[:l Obligations arising out ot a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
m Other.Specify Apartment

 

 

Schedule EIF: Creditors Who Have Unsecured Claims

a No
n Yes
4.14
_| Ra id Float Last 4 digits of account number _ ___ _ _ $io(_}i)_v
Nonpriority Creditor’s Name 2018 §
When was the debt incurred? ‘§
4988 Bay Street §
Number street As of the date you file, the claim is: Check all that apply. §
Emggm`l!e CA 2460§ i`
§ city stale ziP code D Contingent i
§ El unliquidated
§' Who incurred the debt? Check one. [] D§spuyed
d Debtor1 only
n Debtor 2 only Type of NONPRIOR|TY unsecured claim: §
n Debtor 1 and Debtor2 only n Studem loans
n At leas' one °ftha debtors and another n Obiigations arising out of a separation agreement or divorce that §
_ _ _ you did not report as priority claims §
n check if th's claim is for a oommumty debt n Debts to pension or profit-sharing plansl and other similar debts §
ls the claim subject to offset? a Other. Specify Lgag ___
9 No
n ‘(es
4.ls ssmio_`
` - Last 4 d' 'ts f r 307b
Rlverbend Apartments 191 o account numbe _ _ _ _
Nonprlority Creditol’s Name
When was the debt lncurred? MS_
2121 East 83rd Street
Numb°' S‘"”' As of the date you file, the claim ls: Check all that apply.
Tulsa OK 74137
City State ZlP Code n Contingent

 

page 8__ Of _"_

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 36 of 70

 

 

Debtor 1 Kelly Ann Nichols Case number miami
l~`irs! Name Middlo Name Last Narnc

a Your NONPR|OR|T¥ Unsecured Clalms - continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

l
After listing any entries on this page. number them beginning with 4.4, followed by 4.5, and so forth. Total claim §
4°16 La t 4 di its f nt numb r §
Security Finance s 9 ° a°°°u e _ _ _ _ $M_§
§ Nonpriority Creditor's Name 2018
§ ' When was the debt incurred?
6709 E 815t St Sulte E
Number S"e°t As of the date you file, the claim is: Check all that apply.
§ Tulsa OK 74133
§ city Slaie ZlF' Code |:l Conlingenl
j El unliquidated ‘
l Who incurred the debt? Check one. n Dispu¢ed §
a Debtor1 only ,
§ 0 Debtor 2 only Type of NONPR|OR|TY unsecured claim:
i` i;l Debtor 1 and Debtor 2 only |;] Smdem hans
n At least °ne °f the debt°rs and a“°the' n Obligations arising out of a separation agreement or divorce that
. . you did not report as priority claims
n check rf this claim is for a communny debt n Debts to pension or protit-sharing plans, and other similar debts
ls the claim subject to offset? a Other. Specify Loan §
a No i
n Yes i
§
il
.17 §
_ , Lat4di its f t h 1300 f
Sgrint Dlversiiied Consultants s g o acc°un nom er _ _ _ _ $ l
Nonpriority Creditor's Name 2016 §
When was the debt incurred? 5
P.o. Box 551268 i
Number S'm°t As of the date you file, the claim is: Check all that apply. §
,la§k§gnville FL 122€§ §
Oity Slate ZlP Code cl Contingenl ‘§
D unliquidated §
Who incurred the debt? Check one. l:l Disputed
a Debtor1 only i
Cl Debtor2 only Type of NONPR|OR|TY unsecured claim:
El Debtor1 and oebtorz only g s,udem loans 3
cl m least one °f the debtors and another n Obligations arising out of a separation agreement or divorce that §
. . you did not report as priority claims j
n check rf this claim is for a commonly debt n Debts to pension or protit-sharing plans, and other similar debts §
le lite claim subject to arisen 2 otnen speedy mine ‘
0 No §
n Yes §
§
4’18 l_a t 4 di its i t v 4139 $__600 y
r
T Mobile s g o accoun nom e _ _ _ _ §
Nonprioriry Creditor’s Name `
_ _ When was the debt lncurred? LL-
4120 lnternatlonal Pkwy Sulte 1100
N“"“’°' S"°°‘ As of the date you riie, the claim is: cheek all that apply. l
Carrollton TX 75007 1
Cily Slate ZlP Code n Contingent §
l
El unliquidated j
Who incurred the debt? Check one. m D|spu¢ed §
6 Debtor1 only §
El oeotorz only Type of NoNPRloRlTY unsecured olairn: §
n Debtor1 and Debtor 2 only n Swdem loans ii

n m least °"e °f the debt°"" and amme' El Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
cl Debts to pension or profit-sharing plans. and other similar debts
ls the claim subject to offset? a Other. Specify Phone

d No
cl \'es

Cl Check ifthls claim is for a community debt

 

Ofiicia| Form 106ElF Schedule EIF: Creditors Who Have Unsecured Clalms page 9_ofl

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 37 of 70

 

 

 

 

 

 

Debtor1 Kelly Ann Nichols Case number lirroiown)
Flm Name Midd|o Name Last Name
myour NONPR|OR|TY Unsecured Clalms - Continuation Page
§ v §
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim §
l
4'19 Last 4 di its of account number 4839 §
Tall Grass Finance g _ _- _ _ $ 1500
Nonpriority Creditol’s Name 2018
When was the debt incurred?
P.o. Box 647 §
Number S“w As of the date you file, the claim is: Check all that apply.
Santa Ysabel CA 92070
city stale zlP code l:.l contingent
El unliquidated
Who incurred the debt? Check one. n Disputed §
d Debtor1 only l
l m Debtor 2 only Type of NONPRIOR|TY unsecured claim:
§ cl Debtor1 and Debtor 2 only n Swdem loans

n m least °ne °f me debtors and an°tn°r n Obiigations arising out of a separation agreement or divorce that

you did not report as priority claims

n check ii mls claim ls for a community debt cl Debts to pension or profit-sharing plans, and other similar debts l

 

 

 

ls the claim subject to offset? a Other. Specify_Lo_ar_l______ 11
a No §
n Yes
§
4.20
l l_a t4 di ita t t h 1500 ?
chc Ii Dba Arrowltead Advance s g o acc°un nom er _ _ _ _ s §
Norlpriority Creditor's Name 2018
When was the debt incurred? ‘
Po Box 6048 §
N""‘b°' strain As of the date you file, the claim is: Check all that apply. §
Pine Riggg §D 57770
Cily Stale ZlP Code n Contingent §
n Un|iquidaled §
Who incurred the debt? Check one. n Dlsputed §
a Debtor 1 only
i:l Debtor 2 only Type of NONPR|OR|TY unsecured claim: §
|Il Debtor1 and oevtorzon\y El student loans l

D At least °ne °f the debtors and an°'ner [:l Ob|igations arising cut of a separation agreement or divorce that

you did not report as priority claims

n check if u"s claim is for a community debt n Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

ls the claim subject to offeet? n Other. Specify |yp_gn __ `
a No
n Yes §
4.21 sj_ollll_;
` Last 4 di i f count number 7102 l
Works&Lentz gw°ac ____ §
Nortprlority Creditor‘s Name
When was the debt incurred? 2017 §
1437 S Boulder Suite 900 §
Number Swet As of the date you file, the claim is: Check all that apply. l
Tulsa OK 74119 §
city state zlP code l] Cnntingent §
Cl unliquidated ;
Who incurred the debt? Check one. C| Dispmed
l
Debtor 1 only
m Debtor2 only Type of NONPR|OR|TY unsecured claim:
n Debtor1 and Debtor 2 only n Smdent loans

cl m leas‘ one °f the debt°'$ and an°tn°' n Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
l:l Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to oftset? 2 other_ Specify Medical

d No
n Yes

Cl Check if this claim is for a community debt

 

 

Official Form 106ElF Schedule ElF: Creditors Who Have Unsecured Clalms page § of g

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 38 of 70

 

Debtor 1 Kelly Ann Nichols
Fiut Name Middie Name Last Name

Case number (irlmml

Your N°NPR|CR|TY Unsecured Clalms - Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who incurred the debt? Check cne.

n Debtor1 only

El debtor 2 only

[:l Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Cl Check lf this claim is for a community debt

ls the claim subject to offset?

n No
Cl res

 

Oiiicial Form 106ElF

El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n ObEgations arising out of a separation agreement cr divorce that
you~did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

l:l Other. Specify

Schedule EIF: Creditors Who Have Unsecured Clalms

l
After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. § Total claim §
t l
4°22 L l 4 di its f b §
World Finance Corporation as g o account nom e' _ __ _ _ $M___':`
Nonpriority Creditol’s Name
When was the debt incurred? 2018
2212 East 6lst Street South
N h slre
um er et As of the date you file, the claim |s: Check all that apply.
Tulsa OK 74136
city state ziP code Cl Contingent
Cl unliquidated
Who incurred the debt? Check one. cl Dispmed
d Debtor1 only
§ l:l Debtor2 only Type of NONPR|ORITY unsecured claim:
I
El Debtor1 and Debtor2 only g S,udem loans ;
n At least one °f the debt°'s and a"°the' n Obligations arising out cf a separation agreement or divorce that ?
, . you did not report as priority claims l
i .
l n Check lt this claim ls for a common ty debt n Debts to pension or profit-sharing plans, and other similar debts ‘
is the claim subject to offset? m Other. Specify Loan
a No
n Yes 5
J Last4 digits of account number _ _ __ _ $
Ncnpriority Creditor‘s Name - §
When was the debt incurred? j
Number S"e°t As of the date you file, the claim is: Check all that apply.
city slate ziP code Cl Contingent
Cl unliquidated §
Who incurred the debt? Check one. a mismth
n Debtor1 only §
l:l Debtor2 only Type of NONPR|OR|TY unsecured claim: ‘
n Debtor1 and Debtor2 only cl Student loans _ f
m At least one °"he debtors and another n Ob|igations arising out of a separation agreementh divorce that §
_ you did not report as priority claims ;
n Check ifthls claim is for a community debt n Debts to pension or pmm_sharing plans, and other similar debts t
is the claim subject to arisen El olliei. specify §
n No
n Ves l
s _
Last4 digits of account number _ _ _ __
Nonprlority Creditor's Name
When was the debt incurred?
Number Sm' As of the date you file, the claim is: Check all that apply.
Clty State ZlP Code n Contingent

 

page § of _“_

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 39 of 70

Fi|| in this information to identify your case:

 

 

 

Debtor Kelly Ann Nichols
Firsiivam- Mliiale Name La:.inanie

Debtor 2

(Spouse ll l'lling) Firsl Name Middle Name Last Nnmo

United States Bankmplcy Court forihe.NoRTH Eaf)islricl of OKLAHON[A

Case number

ilii<nnwnl n Check if this is an
amended filing

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12115

 

 

Be as complete and accurate as possibie. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

‘l. Do you have any executory contracts or unexpired |eases?
g lNo. Check this box and file this form with the court with your other schedules You have nothing else to report on this form.
EYES. Fi|| irl all ofthe information below even if the contracts or leases are listed on Schedule A/B: Property (Ochia| Form 106AIB).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for {for
example, rent. vehicle leasel ceii phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases

Person or company with whom you have the contractor lease State what the contractor lease is for

2.1

 

Name

 

Number Street

 

City State ZlP Code

2.2

 

Name

 

Number Street

 

___§Lfit

, ._ ___See _ Z_'F: Code
2.3

 

Name

 

Number Street

 

_ city _ slate ziP code
2.4

 

Name

 

Number Street

 

i__C“V . , 5_¥?1€ , Z'FFC°¢°'

2.5

 

Name

 

Number Street

 

city stale ziP code

Ochia| Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 of_

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 40 of 70

Debtor 1

Kelly Ann

First Name

Ni€hols Case number lukn¢mn)

Last Name

- Addltlonal Page if ¥ou Have More Contracts or Leases

Person or company with whom you have the contract or lease

 

Name

 

Number

Street

 

Clty

State

ZlP Code

What the contract or lease ls for

 

' t
2.7i
l

 

Name

 

Number

Street

 

C“Y

State

ZlP Code

 

 

Name

 

Number

Street

 

city

State

ZlP Code

 

el

 

Name

 

Number

Street

 

city

State

ZlP Code

 

 

Name

 

Number

Street

 

Cifv

State

ZlP Code

 

 

Name

 

Number

Street

 

city

Slate

ZlP Code

 

 

Name

 

Number

Street

 

Ciiy

State

Z[P Code

 

 

Official Form 1066

 

Name

 

Number

Street

 

city

State

Z[P Code

Schedule G: Executory Contracts and Unexpired Leases

page _ of _

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 41 of 70

Fi|| in this information to identify your case:

Debtor 1 Kelly Ann Nichols

Firat Name Middle Name Last Name

 

Debtor 2
(Spouse, if iiilhg) Fimt Name Middlo Name Last Name

 

United States Bankruptcy Court for thNORTHER District of OKLAHOMA

 

Case number
(lf known)

 

El check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entitles who are also liable for any debts you may have. Be as complete and accurate as possible, if two married people
are filing together, both are equally responsible for supplying correct lnformatlon. lf more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

 

 

1. Do you have any codebtors? (|f you are Hling ajoint case, do not list either spouse as a oodebtor.)
m No
cl Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and ten'i'tories include
Arizona, Califomia, |daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

El No. so to line 3. t
n Yes. Did your spouse, former spouse. or legal equivalent live with you at the time? t

i:lNo

cl Yes. |n which community state or territory did you live? . Fil| in the name and current address of that person.

 

Name ot your spouse. fenner spouse, or legal equivalent

 

Number Street

 

 

Cifv state ziP code

3. in Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on ;,
Schedule D (Official Form 1060), Schedule E/F (Officla| Form 106EIF), or Schedule G (Officlal Form 1066). Use Schedule D, i
Schedule E/F, or Schedule G to fill out Column 2. i

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt t

Check all schedules that apply: t
3.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cl Schedule D, line
Name '
cl Schedule ElF, line
Number Street Cl Schedule G, line
city state ziP code
3.2
l:l Schedule D. line
Name
El Schedule E/F, line
Number Street n Schedule G, line
C“Y _1`,, , tow ,,,A 1,_.._,1,, ,, __,___t,§f_a_i_°_, _,___,,,,,. .._.Z.LF.’FP§§…M ., -WW_ .,._ __ …,,_k-_ …__….. , _~, 1 s
3.3
l:l Schedule D, line _
Name l
n Schedule ElF, line _
Number street Cl Schedule G, line ’
__Ci_f¥ Sta\e , t ,_._,,,_,,_...Z.lE.Qsds _, _, . .

 

 

 

 

Ofiicial Form 106H Schedule H: Your Codebtors page 1 of_

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 42 of 70

Debtor1 Kelly Ann

Nichols

 

First Name Middle Nnme

Last Name

- Additional Page to List More Codeb'l:ors

Column 1: ¥our codebtor

§

Case number prmmi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

i;l Schedule D, line

 

 

Name
El Schedule ElFl line
Number street Cl Schedule G. line
Ci`ty State ZlP Code
Cl Schedule D, line
Name
Cl Schedule Ei'F, line
Number Street n Schedule G. line
Ci_n' state ZlP code
|:l Schedule D, line _
Name
El Schedule ElF, line
Number Street n Schedule G, line
` city state ziP code
iii El Schedule D, line
Name _-
El Schedule ElF, line
Number street i:i Schedule G, line
§ City state ziP code
El Scheduie D, line
Name _
El Schedule ElF, line
Number street El Schedule G. line
C`ity 7 _ __S_ta|e ZlP Code
§ Ci Schedule D, line
Name _
i:i Schedule Et'Fl line
Number Street n Schedule G, fine
i
` city state zle code
§ El Schedule D, line
j Name _
m Schedule ElF, line
Number street E.l Schedule G, line
E;:I Clty Stats ZlP Code
El Schedule D, line
Name
U Schedule E!F| line
Number street n Schedule G, line
Cily Staie ziP code

 

Official Form 106H

Schedule H: Your Codehtors

page _ of _

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 43 of 70

Fill in this information to identify your case:

Debtor 1 Ke“y Ann
Fint Name Middio Name

 

Debtor 2
(Spouse. il tiiing) Fiisi Name Mitidh Name Last Name

 

United States Bankruptcy Court for the: NORTHER District of OKLAHOMA

Case number Check if this is:
("kl\own)
Ei An amended filing

L_.l A supplement showing postpetition chapter 13
income as of the following date:

Ofncial Form 106| Www_
Schedule l: Your lncome wis

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing ]olntly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

l
»

 

 

 

1. Flll in your employment
1 information. Debtor 1 Debtor 2 or non-filing spouse

lf you have more than one job.

it h t 'th w
;f::n;i::p:g:$ ::g;i::al Employment status Employed Employed
employers. Not employed § Not employed

include part-time, seasonal, or
self-employed W°'k' ASS OFFICE MANAGER

 

 

 

 

 

 

§ Oocupation may include student occupation
§ or homemaker, if it applies.
" Employer's name TULSA VEIN INSTI.
6901 S YORTOWN AVE SUITE C
Employer‘s address TULSA OK 74136
Number Street Number Street
i City State ZlP Code City State ZlP Code

How long employed there? 3 YEARS

m Give Details About Monthly income

Estimate monthly income as of the date you tile this form. |f you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated

if you or your non-Eling spouse have more than one employer, combine the information for all employers for that person on the lines
below. lf you need more space, attach a separate sheet to this form.

i For Debtor 1 For Debtor 2 or
§ non-filing spouse

, 2. List monthly gross wages. salary, and commissions (before all payroll

 

z deductions). if not paid month|y, calculate what the monthly wage would be. 2. $ 3000 $
i
i 3. Estimate and list monthly overtime pay. 3. + $ 0 + $
l
` 4. Calculate gross income. Add line 2 + line 3. 4. $ 3000 $

 

 

 

 

 

Ofiicia| Form 106| Schedule l: Your income page 1

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 44 of 70

 

 

 

Debtor 1 Kelly Ann Nich°ls Case number prmmi
Firai Name Mlddle Name Last Name
‘, For Debtor 1 For Debtor 2 or
Copy line 4 here ') 4. $_3§00__ $

 

§ 5. List all payroll deductions:

 

 

 

 

5a. Tax, Medicare, and Socia| Security deductions 5a. $ 300 $
5b. Mandatory contributions for retirement plans 5b. $ 0 $
5c. Voluntary contributions for retirement plans Sc. $ 0 $
5d. Required repayments of retirement fund loans Sd. $ 0 5
5c. insurance 5e. $ 0 $
Sf. Domestic support obligations 5f. $ 0 $
59. Union dues Eg. $ 0 5
5h. Other deductions. Specify: N/A 5h. +$ 0 + $
1 6. Add the payroll deductions Add lines 53 + 5b + 50 + 5d + 5e +5f + 59 + 5h. 6. $ 300 $
§ 7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2700 $
8. List all other income regularly received:
`; 8a. Net income from rental property and from operating a business,
j profession, or farm
Attach a statement for each property and business showing gross
g receipts, ordinary and necessary business expenses, and the total $ 0 $
monthly net income. 8a. ___
8h. interest and dividends Bb. $ 0 $
Bc. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance divorce $ 0 $
settlement and property settlement 8c. ___
8d. Unemployment compensation 8d. $0____ 5
8e. Social Security 8e. $ 760 $
Bf. Other government assistance that you regularly receive
l include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benetits under the Suppiemental
Nutrition Assistance Program or housing subsidies
Specify: SON RECElVES SI FOR DECEASED FATHER af_ $ 0 3
j, 89. Pension or retirement income 89. $ 0 $
l 8h. Other monthly income. Specify: 8h. + $ 0 + $
» 9. Add all other income. Add lines Ba + 8b + 80 + Bd + 8a + 8f +89 + 8h. 9. $ 760 $

 

 

 

 

 

 

;10.Calcu|ate monthly income. Add line 7 + line 9. $ 3460 + s =
§ Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. __- ___

 

 

:11. S\ate all other regular contributions to the expenses that you list in Schedule J.

l include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

§ Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

§ speciry: 11. + s 0
12. Add the amount in the last column of line 10 to the amount in line 11, The result is the combined monthly income.
Write that amount on the Summary of YourAssets and Liabiii'iies and Certain Statistical lnformation, if it applies 12. 3460
Comblned

monthly income
13. Do you expect an increase or decrease within the year after you file this form?

No.

 

ig Yes. Expiain:

 

 

 

Official Form 106| Schedule l: Your income page 2

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 45 of 70

Fi|| in this information to identify your case:

Kelly Ann Nichois

Debtor 1
First Name Mlddle Name Last Name

Check if this is:

oebwrz El An amended filing

vl:l A supplement showing postpetition chapter 13
expenses as of the following date:

(Spouse. lt tiling) Fvst Name Middle wm Last Name

united states Bankruptcy Court for the: NORTHER District of OKLAHOMA

Case number MM / DD/ Y‘(YY
(lfknown)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible, lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Describe ¥our Household

 

1. ls this a joint case?

-No. Go to line 2.

.Yes. Does Debtor 2 live |n a separate househo|d?

i!-.i ~o
Yes. Debtor 2 must tile Ofncia| Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. D h "

° you ave dependents? NO oependent's relationship to Dependent's Does dependent live
Do not list Debtor 1 and Yes. Fill out this information for °¢bw\’ 1 °l' Deb¥°" 2 39a Wm" y°"?
Debtor 2. each dependent ..........................

N

Do not state the dependents’ SON 10 § Yo
names. es

DAUGHTER 1 iN°
p| Yes

MJ No
g Yes

m No
Fr Yes

No
Yes

3. Do your expenses include No

expenses of people other than
yourself and your dependents? Yes

m£stirnate Your ongoing Monthly Expenses

 

Estlmate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.
lnc|ude expenses paid for with non-cash government assistance if you know the value ot

such assistance and have included it on Schedule I.' Your lncome (Official Form 106|.) Y°'-"' expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and 895

any rent for the ground or lot. 4. $

if not included in line 4:

4a Reai estate taxes 4a. $ 0

4b. Property. homeowners or renter's insurance 4b. $ 0

4c. Home maintenance, repair, and upkeep expenses 4c. $ 0

4d. $ 0

4d. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses page 1

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 46 of 70

 

Debtor 1 Kelly Ann Nichols

Firsl Name Middie Name mt Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

12.

13.
14.

15.

16.

17.

18.

19.

20.

Official Form 106J

6a Electriciiy, heat, natural gas

6b. Water, sewer, garbage collection

6c. Teiephone, cell phonel lniemet. satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and chl|dren’s education costs
. Clothing, iaundry, and dry cleaning

10.
11.

Personal care products and services
Medicai and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertalnment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

lnstallment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify: AARONS
17d. Other. Specify:

Case number mem/m

Sa.
6b.
Sc.
6d.

10.
11.

12.
13.
14.

15a.
15b.
15¢:.

15d.

16.

17a.
17b.
17c.

17d.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule l, Your lncome (0fficlai Form 106|).

Other payments you make to support others who do not live with you.
Specify:

 

18.

19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your lncome.

20a. Mortgages on other property

20b. Reai estate taxes

20a. Property, homeowners or renter's insurance
20d. Maintenance, repair, and upkeep expenses

20a. Homeowner’s association or condominium dues

Schedule J: ‘lour Expenses

20a.
20b.
20a.
20d.
20e.

Your expenses

 

$0

$0
365
$0

page 2

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 47 of 70

Debtor1 Kelly Ann Nichols

Flrst Name Middio Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21 .
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from thcial Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule I.

. 23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Case number ne mount

21.

22a

22b.

220.

23a

23b.

23c.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For exampie, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

-No.

-YSS- Expiain here:

 

 

 

 

 

 

 

+$ 0
5 4525
$
$
$ 3460
._$ 4525
$ -1065

 

 

 

Official Form 106J Schedule J: Your Expenses

page 3

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 48 of 70

Fiii in this information to identify your case:

 

 

 

Debtor1 Kelly Ann NiChDiS
F¢rsi Name Mldd|e Name Last Name

Debtor 2

(Spouse. iifi|ing) F=rsi Name illier Name Last Name

United States Bankruptcy Court for lhe: NORTHER District of OKLAHOMA

Case number
(|i known)

 

El check innis is an
amended filing

 

Official Form 106Dec
Declaration About an lndividual Debtor’s Schedules ms

 

lf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Be|ow

Did you pay or agree to pay someone who is NOT an attorneth help you f"ll| 0th bankruptcy forms?

cfc

n Yes. Name of person _ Attach Bankruptcy Petition Preparcr's Notice, Decfarati`on, and

Signa!ure (thciai Form 119}.

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
that they are true and correct.

wolfish

 

 

Signaiure\oi Debtor1\_) Signature of Debtor 2
fiatng i : i LO Oiq Date
MM¢' DD .l MMi' DD f YYYY

Official Form 106Dec Declaration About an individual Debtor’s Schedules

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 49 of 70

 

Fiii in this information to identify your case:

 

 

Debtor 1 Kelly Ann Nlchols
Flrst Name Middlo Name Last Name

Debtor 2

(Spouse. lt tlling) Fh-si wm nude Name msmamc

United States Bankruptcy Court for the: NORTHER District of OKLAHOMA

Case number
(|f known)

 

El check if this is an
amended filing

 

 

 

Official Form 107

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Statement of Financial Affairs for lndividuals Filing for Bankruptcy 04/16
Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. Gn the top of any additional pages, write your name and case
number (if known). Answer every question.
Give Details About Your litlarital Status and Where You Lived Before
1. What is your current marital status?
@Married
-Not married
2. Durlng the last 3 years, have you lived anywhere other than where you live now?
|§] No
Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
n Same as Debtor 1 n Same as Debtor1
8307 S Yorktown Court #b From 02/2018 From
Number Street To 10/2018 Number Street _I_o
Tulsa 74137
Clty State ZlP Code City State ZlP Code
n Same as Debtor1 m Same as Debtor 1
2912 E 97th Pl. #2605
From 02/2016 From
Number Street Number Street
To 02/2018 To
Tulsa 74138
City State zlP Code City Siate ZlP Code

' 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Communlty property
' states and territories include Arizona, Caiifomia, idaho, Louisiana, Nevada, New Mexioo, Pueno Rico, Texas, Washington, and Wisconsin.)

-No

-Yes. Make sure you till out Schedule H.' Your Codebtors (Ofticia| Form 106H).

Explaln the Sources of Your lncome

Official Form 107 Statement of Financlal Aftalrs for individuals Filing for Bankruptcy page 1

Debtor 1

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 50 of 70

Kelly Ann

First Name M)ddle Name

Nichots

Lasl Name

Case number iirm=wni

 

 

Official Form 107

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years‘?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities.
lf you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

ENO

|'E Yes. Fiii in the details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(Januaryl to December 31, vi 2019 )
va\r

For the calendar year before that:

(January 1 to December 31, Yr 2017 )
ww

Debtor 1

Sources of income
Check ali that apply.

g Wages, c<:ir'r\missionsl
bonuses tips

i:] Operating a business

m Wages, commissions
bonuses tips

n Operating a business

2 Wages, commissions,
bonuses tips

n Operating a business

Gross income

(belore deductions and
exclusions)

5 1450|]|]

40000
5

Joiltlll

5. Did you receive any other income during this year or the two previous calendar years?

Debtor 2

Sources of income
Check ali that apply.

m Wages, commissionsl
bonuses. tips

ij Operating a business

n Wages, commissions
bonuses. tips

ij Operating a business

n Wages. commissionsI
bonuses. tips

a Operatinga business

Gross income

(before deductions and
exclusions)

0

include income regardless ofwheiher that income is taxabie. Examp|es of other income are alimony; child support; Sociai Security.
unemployment and other public benefit payments; pensions; rental income; interest; dividends; money collected from iawsuiis; royalties; and
gambling and lottery winnings. lt you are filing a joint case and you have income that you received together. list it only once under Debtor 1.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

[@]No

@Yes. Fiii in the detaiis.

From January1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, l

§

For the calendar year before that:

(January 1 to December 31. l
vw\r

Debtor 1

Sources of income
Describe below.

Gross income from

each source

Debtor 2

Sources of income
Describe below.

(betore deductions and
exciusions)

$l]

 

 

 

 

Statement of Financial Affairs for individuals Filing for Bankruptcy

Gross income from
each source

(before deductions and
exctusions)

ssi
5

page 2

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 51 of 70

Debtor 1 Kelly_Ann

Flrst Name

M|ddlo Name

Nichols Case number (iri¢mmii
Last Name

Llst Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

@ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
'incurred by an individual primarily for a personal, family, or household purpose.ll

During the 90 days before you filed for bankruptcy. did you PBY any creditor a total of $6.425* Or more?

n No. Go to line 7.

n Yes. List below each creditor to whom you paid a total of $6,425‘ or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

° Subject to adjustment on 4/01/19 and every 3 years alter that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy. did you pay any creditor a total of $600 or more?

No. Go to line 7.

Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony, Also, do not include payments to an attorney for this bankruptcy case.

Creditoi's Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

Cily

Slata ZlP Code

 

Creditoi’s Name

 

Number

Street

 

 

city

State Z[P Code

 

Creditoi's Name

 

Number

Street

 

 

City

Slafe ZlF' Code

Was this payment for...

n Mortgage

0 Car

l:l credit rd

n Loan repayment

n Supp|iers or vendors

n Other

n Mortgage

Cl car

El credit card

n Loan repayment

n Suppliers or vendors

|;l other

n Mortgage

n Car

U credit card

a Loan repayment

n Suppliers or vendors

n Other

 

Ofticial Form 107

Statement of Financial Affairs for lndividuals Filing for Bankruptcy

page 3

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 52 of 70

Debtor 1 Kelly Ann

Flrst Name

Nichols Case number (ifknawnt
M|ddle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an lnsidei’t’
/nsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in oontro|, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

-No

E Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
lnsider‘s Name
Number Street
City State ZlP Code
$ $

 

|nsider's Name

 

Number Street

 

 

city

State ZlP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

include payments on debts guaranteed or oosigned by an insider.

-No

n Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
Pay"‘°"' "°'d °“'° _ inciude creditors,itaiiig
. $ $
lnsidoi’s Name
Number Street
City State ZlF' Code
5 $
lnsider‘s Name
Number Street
r('.`.ity State ZlP Code

 

Official Form 107

Statement of Financial Affalrs for individuals Filing for Bankruptcy page 4

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 53 of 70

Debtor1 Kelly Ann Nichols

Case number (irknown)

 

Fert Name Middle Name Last Name

ldentify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications.

and contract disputes.

@No

-Yes. Fill in the details

Nature of the case

Case title

 

Case number

Case title

 

Case number 1

 

 

 

 

 

 

Court or agency Status of the case

‘CounName n Pending

n On appeal
;Number Street n Conc|uded
;City State ZlP Code
iCourt Name n Pendmg
` n On appeal
Number Street n Ccncluded
`City Slate ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, gamlshed, attached, selzed, or levied?

Check all that apply and fill in the details below.

No. Go to line 11.

@ Yes. Fil| in the information below.

 

 

 

 

 

 

 

 

 

 

Describe the property Date Value of the property
$
Creditol’s Name
Number street Expiain what happened
l;l Property was repossessed.
n Property was foreclosed.
l:l Property was garnished.
city stale ziP code cl Property was attached, seized, or levied.
Describe the property Date Value of the property
$
Creditor’s Name
Number Street 7
Expiain what happened
n Property was repossessed.
l:l Property was foreclosed.
any 8th zlp code l:l Property was garnished.
n Property was atteched, seized, or |evied.
Official Form 107 Statement of Financial At"fairs for individuals Filing for Bankruptcy page 5

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 54 of 70

Debtor 1 Kelly Ann Nichols Case number (ifiviawm
rim Name made Name um Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

.No

El Yes. Fiii in the deiaiis.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Credthor’s Name ' 7 ' "
$
Number Street
Ci‘v S'Bie ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

-No

n Yes

m List Certain Glfts and Contributlons

: 13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

.No

n Yes. Fiii in the details for each gift.

 

 

 

 

Gifts with a total value of more then $600 Describe the gibs Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZlP Code

Person's relationship to you

 

 

 

 

Gifts with a total value of more than $60|) Describe the gifts Dates you gave Value
per person _ n o _ __ W,V, n ,,,,,, , , ,, ,, ,,,,,, , ,.,,_,, . the gm

$
Ferson to Whom You Gave the Gift

$
Number Street
City State ZlP Code

Person's relationship to you

Official Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 6

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 55 of 70

Debtor 1 Kelly Al'll'| Ni€hol$ Case number miawni
rim iam wade Name usi Name

14.Wlthln 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

[_No

cl Yes. Fii| in the details for each gift or contribution

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than 5600 contributed
$
Charity's Name
$
Number Street
city sears ziP code

m List Certain Losses

r 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
dlsaster, or gambling?

-No

Yes. Fiii in the detairs.

Describe the propertyyou lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occumed . . . , loss lost
include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property,

,. .... .l… .. .._.¢..4 rs ~.,~.. . c .v.-…-,

List Certain Faymenls or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

-No

Yes. Fiii in the detaiis.

 

 

 

 

Descript|on and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid .,,A, ,, , ..m…_,, , , ,,,c_ , _ , _ . _ f ,,i.,m , . made
Number Street l 3 $
l $
i
City State ZlP Code =

 

Email or website address

 

 

Person Who Made the Payrnent. if Net Vou

 

 

Official Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 7

 

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 56 of 70

 

 

 

 

 

 

Debtor 1 Kelly Alm Ni¢hols Case number ()rtnawn)
First Name Middio Name test Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment

Person Who Was Paid
$

Number Street
$

 

 

City State Z|P Code

 

Email or website address

 

Person Who Made the Payment, if Noi Vou

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

-No

Cl Yes. Fili in the detaiis.

 

 

 

 

Description end value of any property transferred Date payment or Amount of payment
transfer was
g g j vi made

Person Who Was Paid
$

Number Street
$

city state ZlP code

 

5 18. Within 2 years before you filed for bankruptcy, did you seil, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have already listed on this statement

 

-Yes. Fi|| in the detai|s.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transler §

 

Number Street

 

 

city state ziP code `l

Persen's relationship to you

 

 

 

 

Person Who Reeeived Transier
Number Street
city state zchon § ,,,,,,,,,,1 … .

Person’s relationship to you

Official Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 8

 

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 57 of 70

Kelly Ann

First Name

Debtor 1
Middle Name

Nichols

usi Name

Case number (rl¢l-mwnl

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (T hese are often called asset-protection devices.)

-No

n Yes. Fi|l in the detai|s.

Name of trust

 

Description vand value of the property transferred

Date transfer
was made

 

Part 8: l.lot Certain Financial Acoounto, lnstrumonto, Sat'o lleposlt Boxso, and Storago Unlto

closed, sold, moved, or transferred?

-No

-Yes. Fill in the details.

 

Name of Financial institution

 

Number Street

 

 

City State Z|P Code

 

Name of Financial institution

 

Number Street

 

 

city state ziP code

securities, cash, or other valuables?
@ No
Yes. Fiii in the detaiis.

 

Name of Financial institution

Last 4 digits of account number

x)oo<-

XXXX-

Wito else had access to it?

Type of account or
instrument

a Checking

n Savings

n Money market
a Brokerage
a other

a Checking

n Savings

n Money market
n Brokerage
El other

Describe the contents

 

 

Number Street

 

 

 

ZlP Code

 

city state

Official Form 107

Number Street

 

city state ziP code

Statement of Financial Affalrs for individuals Filing for Bankruptcy

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

include checking, savings, money market, or other financial accounts; certificates of deposlt; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Last balance before
closing or transfer

Date account was
ciosed. sold, moved,
or transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for

Do you still
have tt?

`n No
uYes

page 9

 

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 58 of 70

Debtor 1 Kelly Ann Ni¢hols Case number tumowni
Flrsi Name Middlc Name Last blame

22.H-ave you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
E*:i No

El Yes.Fill tuttle details

 

 

Who else has or had access to it? Describe the contents Do you still
j have lt?
t ` n No
Name of Storage Fecliity Name n Yes
Number Street Number Street

 

CitySwte ZlP Code

 

 

City State UP Code

mldontlly Froperty You Ilold or Control for Sorrtoono Eloo

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
@ No
Yes. Fiii in the detalis.
Where is the property? Describe the property Value

 

Owner's Name $

 

Number Street

 

Number Street

 

 

 

City Stzbe ZlP Code

 

 

City State ZIF Code

m Give limits About Ertvlrortrnental lnformatlon

 

` For the purpose of Fart 10, the following definitions appiy:

l Environmental law means any federall state, or local statute or regulation concerning pollution, contamination. releases of
hazardous or toxic substances, wastes, or material into the air, land, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or materiai.

l Site means any location, facility, or property as defined under any environmental |aw, whether you now own, operate, or
utilize it or used to own, operate, or utilize itl including disposal sites.

n Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, poiiutant, contaminant, or similar term.

l Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

_` 24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

-No

Cl Yes. Fiii in the detaiis.

 

 

Govemmentai unit Envlronmentai law, ifyou knowit n n … Date of notice
Name of site Govomrnenmi unit
Number Street Number Street

Clty State ZlP Code

 

 

Clty State ZlP Code

Official Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy - page 10

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 59 of 70

Debtor 1 Kelly Ann Nichols Case number whom
F'n! Name Micidio Name Lasi Name

25. Have you notified any governmental unit of any release of hazardous materia|?

-No

El Yes. Fill in the details.

 

 

 

i Governmentai unit Environmental law, if you know it Date of notice
Name of site Governmentai unit
Number Street Number Street
City Siate ZlP Code

 

city slate ziP code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

-No

El Yes. Fiu in the details

 

 

 

 

 

Court oragency Nature of the case :;:t:s of the
Case title
Court Name cl Pendmg
n On appeal
Number Street a Concluded
Case number city Stete ZlP Code

Give llotniia About ¥our Businoso or connecticut to Any Businm

 

j 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
n A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
n A member of a limited liability company (LLC) or limited liability partnership (LLP)
n A partner in a partnership
n An ofticer, director, or managing executive of a corporation

n An owner of at least 5% of the voting or equity securities of a corporation

No. None of the above applies. Go to Part 12.
Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer identification number
v Do not include Social Security number or lTlN.

 

Buslneos Name i"'*"' ` ”" """’“~"""' "`*"'

 

 

 

EiN ____-__________
Number Street l 4_ , ~,_,',, , __,,,,,,, , ,. , ,,, ,'
Name of accountant or bookkeeper Dates business existed
‘: ` From To
city Sf=f° ZlP ¢°d° s ….,ss, .. . , , , _ , ,__ ,
Describe the nature of the business Employer identification number

 

` Do not include Soclal Security number or lTiN.

Businessuame . …… ,,,,,4_,

 

 

 

§ElN:___________
Number street "'"""' "' '*' '
Name of accountant or bookkeeper Dates business existed
,A … _A ……..__ . . t _, `
` From To

 

 

Clty Stato ZlP Code

Official Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 11

 

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 60 of 70

Debtor 1 Kelly Ann Nich°ls Case number urinan
Fils\ Name Middle Namo Lost Name

Employer identification number
Do not include Soclal Security number or il’lN.

Describe the nature of the business

 

 

 

EIN: __-__________
Numb°' sheet Name of accountant or bookkeeper DafBS business existed
From To

 

Clty State ZlP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
lnstltutlons, creditors, or other partles.

-No

El ves. Fili in tile details below.

Date issued

 

Name iviul l on /ww

 

Number Street

 

 

City State ZlP Code

m ¢.... am

 

l have read the answers on this Statement ofFinanciai Affalrs and any attachments, and l declare under penalty of perjury that the
answers are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
ln connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152l 1341, 1519, and 3571.

x/WUM\%A¢L x

@i€n'ature\of Debtor 1 ) ° Slgnature of Debtor 2

Date §§ b\ ij ` g iq pate

Did you attach additional pages to Your Statement of Financial Affalrs for lndividuals Filing for Bankruptcy (Ofiiciai Form 107)?

-No

n Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

DNo

n Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice,
Declaraiion, and Signature (Officia| Form 119).

 

 

 

Official Form 107 Statement of Financial Affalrs for individuals Filing for Bankruptcy page 12

 

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 61 of 70

Fil| in this information to identify your case:

 

 

Nichols
Debtor 1 Kelly Ann

Fini Name Middle Name Last Name
Debtor 2
(Spouse. ii iiiing) Finn Name Miaaia Name usi Name

United States Bankruptcy Court for ihe: NORTHER District of OKLAHOMA
Case number n Check if this iS an
(likmwn) amended filing

 

 

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 1215

|f you are an individual filing under chapter 7, you must till out this form if:
l creditors have claims secured by your property, or
l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. ¥ou must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the fonn.

Be as complete and accurate as possible. if more space is needed, attach a Separate sheet to this fonn. On the top of any additional pages,
write your name and case number (if known).

List Your Credltors Who Have Secured Clalms
i

1. For any creditors that you listed ln Part 1 of Schedule D: Credltors Who Have Clalms Secured by Property (Offlcial Form 106D), fill in the
information below.

metain the property and redeem ii.

imRetain the property and enter into a
Reafiirmaii'on Agreement.

metain the property and [exp|ain]:

85

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
C'°d"°"'s murrender the property. Ho
,,"§"!Qf,

Description of
properly
securing debts

 

 

Creditor’s Surrender the property. N°
name` _ Retain the property and redeem it. es
Er:$p‘:g’;‘°n °f Retain the property end enter into a

Securing debt Reaffirmat/'on Agreement.

Retain the property and [exp|ain]:

 

 

Credit°r's [ui Surrender the property. o
name:
' ‘ m Retain the property and redeem ii.

i__q Retain the property and enter into a
Reafiirmation Agreement.

@Retain the property and [exp|ain]:

;Z
m
ul

Description of

property
securing debt:

 

 

Credit°r'$ Surrender the property. 0
name:
' m Retain the property and redeem ii.

ig Retain the property and enter into a
Reaffirmaiion Agreement.

m Retain the property and [exp|ain]:

€S

|;l;|

Description of

DFDPB'W
securing deth

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 62 of 70

Kelly Ann Nlchols Case number (If known‘
Flrst Name Middio Name Last diane

Debtor 1

 

m List Your Unexpired Personai Property Leases

3 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpr'red Leases (Officia| Form 1066),
till in the information below. Do not list real estate leases. Unexplred leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume lt. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Wlli the lease be assumed?
Lessor's name: {E[‘No
iYes
Description of leased m
property:
Lessor's name: mo
Yes
Description of leased {EE
property:
Lessor's namet mo
Description of leased mines
property:
Lessor's name: No
. lljives
Description of leased
property:
Lessor's name: |;_[_}qo
l . ll.`.[ives
Description of leased
property:
Lessor's name: [Q]No
r. , i Yes
Description of leased
property:
Lessor's name: mo

' " @es

Description of leased
property:

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

flour x

  

 

 

 

X
igimtu}e of Dabtoo1 U Signature of Debtor 2
mspb i(_'! uzi§| Date
MMI DD l WVY MM/ DD/ WY¥

Oflicial Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 63 of 70

Fill in this information to identify your case:

Kelly Ann Nichois

Debtor 1

 

Flrst Name Mlddle Name

Debtor 2

LaslName

 

(Spouse` il filian FlrslName Miudle Name
United States Bankruptcy Court for inez

Case number
(|l‘ known)

 

l_asl Name

NoRTHERommnrOKLAHOMA

 

Check one box only as directed in this form and in
Form 122A-1Supp:

ii 1. There is no presumption of abuse.

EZ. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Maans Tesl Calculatr'orr (Officia| Form 122A-2).

|E 3. The Means Tesl does not apply now because of
qualined military service but it could apply later.

 

 

 

Ol"Hcia| Form 122A-1

 

Chapter 7 Statement of Your Current Monthly income

n Check if this is an amended filing

12!15

 

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you

do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumptr'on of

Abuse Under§ 707(b)(2) (Of‘ficial Form 122A-1Supp) with this form.

m Calculate Your Current Monthly income

1. What is your marital and filing status? Check one only.
a Not married. Fill out Column A, lines 2-11.

(before all payroll deductions).

Column B is filled in.

filled in. Do nol include payments you listed on line 3_

5. Net income from operating a business, profession,

7. lnterest, dividends, and royaities

 

Official Form 122A-1

 

 

 

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

3. Alimony and maintenance payments. Do not include payments from a spouse if

 

Debtor 1 Debtor 2
or farm
Gross receipts (before ali deductions) 5 0 $_
Ordinary and necessary operating expenses - S ti - S
Net monthly income from a business, profession, or farm 5 [} $

6. Net income from rental and other real property Debtor1 Debtor 2
Gross receipts {before all deductions) 3 0 5
Ordinary and necessary operating expenses - $ 0 -- $

Net monthly income from rental or other real properly 3 0 5

Chapter 7 Statement of Your Current Monthly income

l:l Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
n Married and your spouse is NOT filing with you. You and your spouse are:
Ei Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Ei Living separately or are legally separatedl Fill out Column A, lines 2~11; do not li|l out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirementsl 11 U.S.C. § 707(b){7)(B).

Fill in the average monthly income that you received from all sources, derived during the E full months before you tile this
bankruptcy case. 11 U.S.C. § 101(10A). For examp|e, if you are filing on September 15, the S-month period would be March 1 through
August 31. |f the amount of your monthly income varied during the 6 months, add the income for a|16 months and divide the total by 6.
Fill in the resull. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. if you have nothing to report for any linel write $0 in the space.

4. A|i amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support lnc|ude regular contributions
from an unmarried partner, members of your household, your dependents parents,
and roommales. include regular contributions from a spouse only if Coiumn B is not

Column A Column B
Debtor1 Debtor 2 or
non-filing spouse

SM 3
$ $
$ 0 $

Copy

here') 5__0 5

Copy

herea S_o
5 l)

page 1

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 64 of 70

 

 

Debtor1 Kelly Ann Nichols Case number cirimm)
First Name Mlddlo Name Last Nil’rlo
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ ii $

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. lnstead, list it here: ...............................

For you $
For your spouse $

 

9. Pension or retirement lncome. Do not include any amount received that was a
benent under the Social Security Act. $ 0 $

10. income from all other sources not listed above. Specify the source and amcunt.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. lf necessary, list other sources on a separate page and put the total below.

 

 

 

0 s__o s
0 $___ $
Total amounts from separate pages, if any. + $ + $
11. Calculate your total current monthly income. Add lines 2 through 10 for each + =
oolumn. Then add the total for Column A to the total for Column B. 5 §QQQ $ $ 3000

 

 

 

 

 

 

 

Total current
monthly income

m Determine Whether the Means Test Applies to ¥ou

 

12. Calculate your current monthly income for the year. Follow these steps:

12a. Copy your total current monthly income from line 11. Copy line 11 here') $ 3000

Multiply by 12 (the number of months in a year). X 12
12b. The result is your annual income for this part of the form. 12b. $__3600_0_

13. Calculate the median family income that applies to you. Fo|low these steps:

 

 

 

 

 

 

 

 

Fill in the state in which you iive. OKLAHOMA
Fill in the number of people in your househo|d. 2
Fill in the median family income for your state and size of household 13. $_izol

 

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's ofiice.

14. How do the lines compare?

14a- Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption ofabuse.
Go to Part 3.

14b- Line 12b is more than line 13. On the top of page 1, check box 2. The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

By signing h;:éi:©t::under p(n:lty of perjury that the information on this statement and' in any attachments is true and correct.

xSignature\;f Debtor 1 Signature of Debtor 2

Deteo 61£{ W;)q Date
MMlDD l MMlDD lYYYY

lf you checked line 14a. do NOT H|| out or file Form 122A-2.
lf you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly lncome page 2

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 65 of 70

Revised 01/2019

UNITED STATES BANKRUPTCY COURT FOR THE
NORTHERN DlSTRICT OF OKLAHOMA

1N Rr~:= H¢lltj l\liclmols case No.
Chapter '7
Debtor(s)
vERlFrcATioN As To oFFICIAL cREDIToR Lls'r

E( Original
[l Amendment
|:| Add |`_`l Delete

I hereby certify under penalty of perjury that the master mailing list of creditors submitted either on the
Creditor List Submission application, or uploaded to the Electronic Case Filing System is a true, correct and
complete listing to the best of my knowledge

I further acknowledge that (l) the accuracy and completeness in preparing the creditor listing are the
shared responsibility of the debtor and the debtor’s attorney, (2) the court will rely on the creditor listing for all
mailings, and (3) that the various schedules and statements required by the Bankruptcy Rules are not used for `
mailing purposes

If this filing is an amendment to the creditor list, indicate only the number of creditors being added
or to be deleted at this time. (For verification purposes, attach a list of the creditors being submitted,
uploaded, or to be deleted.)

é£_# ofcreai¢ors (or ifamended, # ofcredirors added)

Method of submi`sjon:

a) uploaded to Electronic Case Filing System; or
b) Creditor List Submission application (to be used by Pro Se filers, found on the court’s
website at www.oknb.uscourts.gov, or available in the Clerk’s Office)

# ofCreditors (on attached list) to be deleted

aware

 

 

Debt r Signath L) Joint Debtor Signature
Address: (if not‘:¢]epresented by an attomey) Address: (if not represented by an attomey)
6 ' .

 

'l€m£-s' o\c: '7¢-!0»>7

§\$' 5105' HGH 1

Phone: (if not represented by an attomey) Phone: (if not represented by an attomey)

§/ Date 3-)1+)°\

Signature of Attomey

 

 

 

 

 

 

[Check §fapplicable]

 

 

 

Creditors with foreign addresses included

 

 

 

 

Name/OBA#/Address/'l`elephone #/
Email

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 66 of 70

CAPITAL ONE
PO BOX 30281 \//
SALT LAKE CITY, UT 84139

ACE CASH EXPRESS
1231 GREENWAV DRIVE
SUITE 790

IRVING , TX 75038

CASH SECURITY ~//
4655 S PEORIA AVE
TULSA, OK 74105

CHECK INTO CASH
2210 E 61$T STREET b/
TULSA, OK 74136

cHEcK N Go
7109 s MEMoRIAL DRIVE ~//
TuLsA, oK 74133

coNNs
Po Box 815867 c/
oALLAs, Tx 75234

ENHANCED RECOVERY COMPANY-//
PO BOX 57547
JACKSONVILLE, FL 32241

FINGERHUT b/
PO BOX 70281
PHILADELPHIA, PA 19176

FORD MOTOR CREDIT
PO BOX 542@90
OMAHA, NE 68154

GENERAL LOAN

4946 E ZlST STREEI/
B

TULSA, OK 74114

MosrtoANs
DEpT 633 °/
Po Box 4115
coucoRD, cA 94524

OASIS TRADE GROUP
4755 N 48TH ST \/
SUITE C

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 67 of 70

LINCOLN , NE 68504

PROGRESSIVE LEASING v/
PO BOX 413119
SALT LAKE CITY, UT 84141

RAPID FLOAT
4988 BAY STREET »///
EMERYVILLE, CA 946@8

RIVERBEND APARTMENTS
2121 E 83RD ST
TULSA, OK 74137

sEcuRITY FINANCE

6709 E alsT st

suITE E “//
TuLsA, 0K 74133

SPRINT DIVERSIFIED CONSULTANTS
PO BOX 551268
JACKSONVILLE, FL 32255

T MOBILE

412@ INTERNATIONAL PKWY
SUITE 1109 b//
CARROLLTON, TX 75997

TALL GRAss FINANCIAL
Po Box 647 L//
sANTA YsABEL, cA 92070

chc II DBA ARRowHEAD ADVANCE
Po Box 6048 c/
PINE RIDGE, so 57770

WORLD FINANCE CORPORATION b/
2212 E BlST STREET SOUTH
TULSA, OK 74136

woRKs

1437 s BouLoER

suITE 900 \//
TuLsA, 0K 74119

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 68 of 70

Ace Cash Express
1231 Greenway Drive
Suite 700

Irving TX 75038

Capital One
P.o. Box 30281
Salt Lake City UT 84130

Cash Security
4655 S Peoria Ave
Tulsa OK 74105

Check Into Cash
2210 E Elst Street
Tulsa OK 74136

Check N Go
7109 S Memorial Dr
Tulsa OK 74133

Conns
Po Box 815867
Dallas TX 75234

Enhanced Recovery Company
P.o. Box 57547
Jacksonville FL 32241

Fingerhut
P.o. Box 70281
Philadelphia PA 19176

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 69 of 70

Ford Motor Credit
P.o. Box 542000
Omaha NE 68154

General Loan

4946 E let Street
B

Tulsa OK 74114

Mobiloans

Dept 633

P.o. Box 4115
Concord CA 94524

Oasis Trade Group
4755 N 48th St
Suite C

Lincoln NE 68504

Progressive Leasing
P.o. Box 413110
Salt Lake City UT 84141

Rapid Float
4988 Bay Street
Emeryville CA 94608

Riverbend Apartments
2121 East 83rd Street
Tulsa OK 74137

Security Finance
6709 E Blst St
Suite E

Tulsa 0K 74133

Case 19-10455-|\/| Document 1 Filed in USBC ND/OK on 03/14/19 Page 70 of 70

Sprint Diversified Consultants
P.o. Box 551268
Jacksonville FL 32255

T Mobile

4120 International Pkwy
Suite 1100

Carrollton TX 75007

Tall Grass Finance
P.o. Box 647
Santa Ysabel CA 92070

chc Ii Dba Arrowhead Advance
Po Box 6048
Pine Ridge SD 57770

Works & Lentz
1437 S Boulder
Suite 900
Tulsa OK 74119

World Finance Corporation
2212 East 6lst Street South
Tulsa OK 74136

